Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 1 of 50




           EXHIBIT B
                Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 2 of 50


Dhiru Z. Patel
Transactions in Micron Technology Inc. (MU) Securities
Class Period (CP): 9/26/2017 and 11/19/2018, inclusive

                              Account 1 ‐ Totals For Common Stock
Gross Shares Purchased                    1,600 NRS matched to post‐CP Sales           1,200
Net Retained Shares (NRS)                 1,200 NRS Matched to PSLRA 90‐Day                0
Net Funds Expended          $       52,396.00 Straight LIFO Losses             $   10,665.33
Total Retained Cost         $       59,008.00 Dura LIFO                        $   17,277.33
Value of Retained Shares    $       43,134.10 90‐Day Average                   $       35.95

                                 Account 1
    Date of Transaction      Transaction Type*             Quantity              Security   Price ($)   Cost/Proceeds ($)
       02‐07‐2018                    B                      400                Common Stock 42.69          17,076.00
       05‐31‐2018                    S                      (400)              Common Stock 59.22          (23,688.00)
       06‐22‐2018                    B                      400                Common Stock 57.16          22,864.00
       09‐06‐2018                    B                      800                Common Stock 45.18          36,144.00

                                  Post‐CP
         11‐20‐2018                  P                       100               Common Stock    36.09        3,609.00
         12‐31‐2018                  S                      (1,300)            Common Stock    31.74       (41,262.00)


*Buy (B), Sell (S)
                Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 3 of 50


Dhiru Z. Patel
Transactions in Micron Technology Inc. (MU) Securities
Class Period (CP): 9/26/2017 and 11/19/2018, inclusive

                               Account 2 ‐ Totals For Common Stock
Gross Shares Purchased                     2,500 NRS matched to post‐CP Sales           1,500
Net Retained Shares (NRS)                  1,500 NRS Matched to PSLRA 90‐Day                0
Net Funds Expended           $       70,230.00 Straight LIFO Losses             $   18,066.67
Total Retained Cost          $       75,000.00 Dura LIFO                        $   22,836.67
Value of Retained Shares     $       53,917.63 90‐Day Average                   $       35.95

                                 Account 2
     Date of Transaction     Transaction Type*              Quantity              Security   Price ($)   Cost/Proceeds ($)
         02‐07‐2018                  B                        500               Common Stock 42.08          21,040.00
         05‐31‐2018                  S                       (500)              Common Stock 59.00          (29,500.00)
         09‐05‐2018                  B                       2,000              Common Stock 50.00          100,000.00
         10‐12‐2018                  B                       (500)              Common Stock 42.62          (21,310.00)

                                  Post‐CP
         12‐31‐2018                  S                       (1,500)            Common Stock    31.57       (47,357.25)


*Buy (B), Sell (S)
              Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 4 of 50


Dhiru Z. Patel
Transactions in Micron Technology Inc. (MU) Securities
Class Period (CP): 9/26/2017 and 11/19/2018, inclusive

                              Account 3 ‐ Totals For Common Stock
Gross Shares Purchased                751,449 NRS matched to post‐CP Sales           55,000
Net Retained Shares (NRS)              55,000 NRS Matched to PSLRA 90‐Day                 0
Net Funds Expended          $    3,885,452.52 Straight LIFO Losses           $ 1,905,247.55
Total Retained Cost         $    2,249,699.80 Dura LIFO                      $ 269,494.83
Value of Retained Shares    $    1,976,979.67 90‐Day Average                 $        35.95

                                 Account 3
   Date of Transaction       Transaction Type*           Quantity              Security       Price ($)   Cost/Proceeds ($)
      01‐30‐2018                     B                      500              Common Stock      42.00         21,000.00
      01‐30‐2018                     B                      500              Common Stock      42.00         21,000.00
      01‐30‐2018                     S                    (1,000)            Common Stock      42.13         (42,130.00)
      02‐02‐2018                     B                    1,000              Common Stock      41.17         41,170.00
      02‐06‐2018                     B                    1,000              Common Stock      40.98         40,980.00
      02‐06‐2018                     B                    1,000              Common Stock      41.76         41,760.00
      02‐07‐2018                     B                    1,000              Common Stock      43.19         43,190.00
      02‐07‐2018                     B                      600              Common Stock      43.15         25,890.00
      02‐07‐2018                     B                      100              Common Stock      43.15           4,315.00
      02‐07‐2018                     B                      300              Common Stock      43.15         12,945.00
      02‐07‐2018                     B                    1,000              Common Stock      43.30         43,300.00
      02‐07‐2018                     B                    2,000              Common Stock      43.21         86,420.00
      02‐07‐2018                     B                    2,000              Common Stock      41.99         83,980.00
      02‐07‐2018                     B                    2,000              Common Stock      42.03         84,060.00
      02‐07‐2018                     B                    2,000              Common Stock      42.09         84,180.00
      02‐07‐2018                     B                    2,000              Common Stock      42.07         84,140.00
      02‐28‐2018                     S                    (4,000)            Common Stock      49.00        (196,000.00)
      02‐28‐2018                     S                    (3,900)            Common Stock      49.02        (191,178.00)
      02‐28‐2018                     S                     (100)             Common Stock      49.02          (4,902.00)
      02‐28‐2018                     S                    (4,000)            Common Stock      49.20        (196,800.00)
      02‐28‐2018                     S                    (3,900)            Common Stock      49.15        (191,685.00)
      02‐28‐2018                     S                     (100)             Common Stock      49.15          (4,915.00)
      03‐01‐2018                     B                    1,000              Common Stock      47.38         47,380.00
      03‐01‐2018                     B                    1,000              Common Stock      47.31         47,310.00
      03‐01‐2018                     B                    2,000              Common Stock      47.49         94,980.00
      03‐01‐2018                     B                    1,100              Common Stock      47.94         52,734.00
      03‐01‐2018                     B                    2,900              Common Stock      47.94         139,026.00
      03‐01‐2018                     B                    2,000              Common Stock      47.94         95,880.00
      03‐05‐2018                     S                    (5,000)            Common Stock      49.46        (247,300.00)
      03‐05‐2018                     S                    (5,000)            Common Stock      49.40        (247,000.00)
      03‐13‐2018                     B                     2,000             Common Stock      62.65         125,300.00
      03‐13‐2018                     B                    2,700              Common Stock      62.41         168,507.00
      03‐13‐2018                     B                      300              Common Stock      62.41         18,723.00
      03‐13‐2018                     B                    3,000              Common Stock      62.39         187,170.00
      03‐13‐2018                     B                    2,000              Common Stock      61.25         122,500.00
      03‐13‐2018                     B                    2,000              Common Stock      60.04         120,080.00
      03‐15‐2018                     B                      400              Common Stock      59.19         23,676.00
      03‐15‐2018                     B                    1,600              Common Stock      59.19         94,704.00
      03‐15‐2018                     B                    2,000              Common Stock      59.20         118,400.00
      03‐15‐2018                     B                    2,000              Common Stock      58.37         116,740.00
      03‐19‐2018                     B                    2,000              Common Stock      58.90         117,800.00
      03‐19‐2018                     B                    2,000              Common Stock      58.88         117,760.00
      03‐19‐2018                     B                    2,000              Common Stock      58.93         117,860.00
      03‐21‐2018                     B                    4,000              Common Stock      61.16         244,640.00
      03‐21‐2018                     B                      300              Common Stock      61.27         18,381.00
     Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 5 of 50


03‐21‐2018         B                200         Common Stock   61.27   12,254.00
03‐21‐2018         B               3,500        Common Stock   61.27   214,445.00
03‐21‐2018         B               3,000        Common Stock   60.75   182,250.00
03‐21‐2018         B               5,000        Common Stock   61.09   305,450.00
03‐21‐2018         B               5,000        Common Stock   61.04   305,200.00
03‐22‐2018         B               2,000        Common Stock   59.91   119,820.00
03‐22‐2018         B               1,552        Common Stock   59.84   92,871.68
03‐22‐2018         B               1,448        Common Stock   59.85   86,662.80
03‐22‐2018         B               3,000        Common Stock   59.84   179,520.00
03‐22‐2018         B               3,000        Common Stock   59.86   179,580.00
03‐22‐2018         B               2,000        Common Stock   59.68   119,360.00
03‐22‐2018         B               2,000        Common Stock   59.13   118,260.00
03‐22‐2018         B               2,000        Common Stock   59.07   118,140.00
03‐22‐2018         B               2,000        Common Stock   59.11   118,220.00
03‐22‐2018         B                 98         Common Stock   59.02    5,783.96
03‐22‐2018         B               1,902        Common Stock   59.02   112,256.04
03‐22‐2018         B                200         Common Stock   59.05   11,810.00
03‐22‐2018         B               1,800        Common Stock   59.05   106,290.00
03‐22‐2018         B                200         Common Stock   58.96   11,792.00
03‐22‐2018         B                900         Common Stock   58.97   53,073.00
03‐22‐2018         B                900         Common Stock   58.97   53,073.00
03‐22‐2018         B               2,000        Common Stock   58.75   117,500.00
03‐22‐2018         B               2,000        Common Stock   58.33   116,660.00
03‐23‐2018         B               2,000        Common Stock   56.13   112,260.00
03‐23‐2018         B               2,000        Common Stock   56.11   112,220.00
03‐23‐2018         B               2,000        Common Stock   55.79   111,580.00
03‐23‐2018         B               2,000        Common Stock   55.12   110,240.00
03‐23‐2018         B               2,000        Common Stock   55.13   110,260.00
03‐23‐2018         B               2,000        Common Stock   55.02   110,040.00
03‐23‐2018         B                400         Common Stock   54.95   21,980.00
03‐23‐2018         B               1,600        Common Stock   54.95   87,920.00
03‐23‐2018         B               2,000        Common Stock   54.90   109,800.00
03‐23‐2018         B               2,000        Common Stock   54.70   109,400.00
03‐23‐2018         B               2,000        Common Stock   54.70   109,400.00
03‐23‐2018         B               2,000        Common Stock   54.65   109,300.00
03‐23‐2018         B               2,000        Common Stock   54.51   109,020.00
03‐23‐2018         B               2,000        Common Stock   54.42   108,840.00
03‐23‐2018         B               2,000        Common Stock   54.06   108,120.00
03‐29‐2018         S               (1,000)      Common Stock   51.61   (51,610.00)
03‐29‐2018         S               (1,000)      Common Stock   51.72   (51,720.00)
03‐29‐2018         S               (1,000)      Common Stock   51.71   (51,710.00)
03‐29‐2018         S               (1,000)      Common Stock   51.70   (51,700.00)
03‐29‐2018         S               (1,000)      Common Stock   51.73   (51,730.00)
03‐29‐2018         S               (1,000)      Common Stock   51.73   (51,730.00)
03‐29‐2018         S               (1,000)      Common Stock   51.73   (51,730.00)
03‐29‐2018         S               (1,000)      Common Stock   52.00   (52,000.00)
04‐02‐2018         B               2,000        Common Stock   49.96   99,920.00
04‐02‐2018         B               2,000        Common Stock   49.90   99,800.00
04‐02‐2018         B               1,900        Common Stock   49.90   94,810.00
04‐02‐2018         B                100         Common Stock   49.90    4,990.00
04‐06‐2018         S               (1,000)      Common Stock   50.20   (50,200.00)
04‐06‐2018         S               (1,000)      Common Stock   50.20   (50,200.00)
04‐06‐2018         S               (1,000)      Common Stock   50.00   (50,000.00)
04‐06‐2018         S               (1,000)      Common Stock   49.90   (49,900.00)
04‐06‐2018         S               (1,000)      Common Stock   50.00   (50,000.00)
04‐06‐2018         S               (1,000)      Common Stock   50.00   (50,000.00)
04‐06‐2018         S               (1,000)      Common Stock   50.10   (50,100.00)
04‐06‐2018         S               (1,000)      Common Stock   50.10   (50,100.00)
     Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 6 of 50


04‐06‐2018         S               (2,000)      Common Stock   50.02   (100,040.00)
04‐06‐2018         S               (2,000)      Common Stock   50.10   (100,200.00)
04‐06‐2018         S               (1,000)      Common Stock   50.20    (50,200.00)
04‐06‐2018         S               (2,000)      Common Stock   50.32   (100,640.00)
04‐06‐2018         S               (2,000)      Common Stock   50.40   (100,800.00)
04‐06‐2018         S               (3,000)      Common Stock   48.39   (145,170.00)
04‐10‐2018         B               2,000        Common Stock   49.06    98,120.00
04‐10‐2018         B               1,400        Common Stock   49.01    68,614.00
04‐10‐2018         B                600         Common Stock   49.01    29,406.00
04‐10‐2018         B               1,100        Common Stock   48.83    53,713.00
04‐10‐2018         B                900         Common Stock   48.83    43,947.00
04‐10‐2018         B               2,000        Common Stock   49.35    98,700.00
04‐10‐2018         B               2,000        Common Stock   49.38    98,760.00
04‐10‐2018         B               2,000        Common Stock   49.40    98,800.00
04‐10‐2018         B               2,000        Common Stock   49.39    98,780.00
04‐10‐2018         B                100         Common Stock   49.33     4,933.00
04‐10‐2018         B                700         Common Stock   49.33    34,531.00
04‐10‐2018         B                376         Common Stock   49.33    18,548.08
04‐10‐2018         B                824         Common Stock   49.34    40,656.16
04‐10‐2018         B               1,000        Common Stock   49.34    49,340.00
04‐10‐2018         B                650         Common Stock   49.34    32,071.00
04‐10‐2018         B                350         Common Stock   49.33    17,265.50
04‐10‐2018         B               2,000        Common Stock   49.35    98,700.00
04‐10‐2018         S               (2,000)      Common Stock   49.84    (99,680.00)
04‐10‐2018         S               (2,000)      Common Stock   49.80    (99,600.00)
04‐10‐2018         S               (2,000)      Common Stock   49.80    (99,600.00)
04‐10‐2018         S               (2,000)      Common Stock   49.80    (99,600.00)
04‐10‐2018         S               (2,000)      Common Stock   49.70    (99,400.00)
04‐10‐2018         S               (2,000)      Common Stock   49.70    (99,400.00)
04‐10‐2018         S               (2,000)      Common Stock   49.72    (99,440.00)
04‐10‐2018         S               (2,000)      Common Stock   49.73    (99,460.00)
04‐10‐2018         S               (2,000)      Common Stock   49.73    (99,460.00)
04‐10‐2018         S               (2,000)      Common Stock   49.73    (99,460.00)
04‐10‐2018         S               (2,000)      Common Stock   49.73    (99,460.00)
04‐10‐2018         S               (2,000)      Common Stock   49.75    (99,500.00)
04‐10‐2018         S               (2,000)      Common Stock   49.80    (99,600.00)
04‐10‐2018         S               (2,000)      Common Stock   50.50   (101,000.00)
04‐10‐2018         S               (2,000)      Common Stock   50.52   (101,040.00)
04‐10‐2018         S               (2,000)      Common Stock   50.50   (101,000.00)
04‐10‐2018         S               (2,000)      Common Stock   50.55   (101,100.00)
04‐10‐2018         S               (2,000)      Common Stock   50.55   (101,100.00)
04‐10‐2018         S               (2,000)      Common Stock   50.58   (101,160.00)
04‐10‐2018         S               (2,000)      Common Stock   50.60   (101,200.00)
04‐10‐2018         S               (2,000)      Common Stock   50.60   (101,200.00)
04‐11‐2018         B                100         Common Stock   51.27     5,127.00
04‐11‐2018         B               3,900        Common Stock   51.27    199,953.00
04‐11‐2018         B               3,900        Common Stock   51.11    199,329.00
04‐11‐2018         B                100         Common Stock   51.10     5,110.00
04‐11‐2018         B               4,000        Common Stock   51.12    204,480.00
04‐11‐2018         B               4,000        Common Stock   51.11    204,440.00
04‐11‐2018         B               4,000        Common Stock   50.87    203,480.00
04‐11‐2018         B                300         Common Stock   50.51    15,153.00
04‐11‐2018         B               3,700        Common Stock   50.51    186,887.00
04‐12‐2018         B               2,000        Common Stock   52.38    104,760.00
04‐12‐2018         B               2,000        Common Stock   52.38    104,760.00
04‐13‐2018         B                100         Common Stock   52.10     5,210.00
04‐13‐2018         B               1,900        Common Stock   52.10    98,990.00
04‐13‐2018         B               1,000        Common Stock   52.27    52,270.00
     Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 7 of 50


04‐13‐2018         B                500         Common Stock   52.27    26,135.00
04‐13‐2018         B                500         Common Stock   52.26    26,130.00
04‐16‐2018         B               2,000        Common Stock   51.69    103,380.00
04‐16‐2018         B               2,000        Common Stock   51.56    103,120.00
04‐16‐2018         B               2,000        Common Stock   51.39    102,780.00
04‐17‐2018         S               (2,000)      Common Stock   52.38   (104,760.00)
04‐17‐2018         S               (2,000)      Common Stock   52.40   (104,800.00)
04‐18‐2018         B               2,000        Common Stock   51.50    103,000.00
04‐18‐2018         B               2,000        Common Stock   51.49    102,980.00
04‐18‐2018         S               (2,000)      Common Stock   52.40   (104,800.00)
04‐18‐2018         S               (2,000)      Common Stock   52.54   (105,080.00)
04‐18‐2018         S                (400)       Common Stock   52.54    (21,016.00)
04‐18‐2018         S               (1,600)      Common Stock   52.55    (84,080.00)
04‐18‐2018         S               (1,800)      Common Stock   52.67    (94,806.00)
04‐18‐2018         S                (200)       Common Stock   52.67    (10,534.00)
04‐18‐2018         S               (2,000)      Common Stock   52.64   (105,280.00)
04‐18‐2018         S               (2,000)      Common Stock   52.68   (105,360.00)
04‐18‐2018         S               (2,000)      Common Stock   52.68   (105,360.00)
04‐18‐2018         S                (400)       Common Stock   52.72    (21,088.00)
04‐18‐2018         S               (1,600)      Common Stock   52.72    (84,352.00)
04‐19‐2018         B                100         Common Stock   53.18      5,318.00
04‐19‐2018         B               1,800        Common Stock   53.19    95,742.00
04‐19‐2018         B                100         Common Stock   53.17      5,317.00
04‐19‐2018         B               2,000        Common Stock   53.29    106,580.00
04‐19‐2018         B               2,000        Common Stock   53.20    106,400.00
04‐19‐2018         B               2,000        Common Stock   53.11    106,220.00
04‐19‐2018         B               2,000        Common Stock   53.13    106,260.00
04‐19‐2018         B               2,000        Common Stock   52.95    105,900.00
04‐19‐2018         B               2,000        Common Stock   52.80    105,600.00
04‐19‐2018         B               2,000        Common Stock   52.18    104,360.00
04‐19‐2018         B               2,000        Common Stock   52.12    104,240.00
04‐23‐2018         B               2,000        Common Stock   49.16    98,320.00
04‐23‐2018         B               2,000        Common Stock   49.12    98,240.00
04‐23‐2018         S                 (5)        Common Stock   49.47      (247.35)
04‐23‐2018         S                (700)       Common Stock   49.09    (34,363.00)
04‐23‐2018         S               (1,300)      Common Stock   49.09    (63,817.00)
04‐23‐2018         S               (4,000)      Common Stock   49.00   (196,000.00)
04‐23‐2018         S                (200)       Common Stock   49.80     (9,960.00)
04‐23‐2018         S                (200)       Common Stock   49.80     (9,960.00)
04‐23‐2018         S               (1,595)      Common Stock   49.80    (79,431.00)
04‐23‐2018         S               (2,000)      Common Stock   49.82    (99,640.00)
04‐23‐2018         S               (2,000)      Common Stock   49.80    (99,600.00)
04‐24‐2018         B               1,300        Common Stock   47.11    61,243.00
04‐24‐2018         B                700         Common Stock   47.12    32,984.00
04‐24‐2018         B               2,000        Common Stock   47.06    94,120.00
04‐24‐2018         B               2,000        Common Stock   47.02    94,040.00
04‐25‐2018         S               (2,000)      Common Stock   48.00    (96,000.00)
04‐26‐2018         S               (2,000)      Common Stock   49.40    (98,800.00)
04‐26‐2018         S               (2,000)      Common Stock   49.42    (98,840.00)
04‐26‐2018         S               (2,000)      Common Stock   49.45    (98,900.00)
04‐26‐2018         S               (2,000)      Common Stock   49.52    (99,040.00)
04‐26‐2018         S               (2,000)      Common Stock   49.50    (99,000.00)
04‐26‐2018         S               (2,000)      Common Stock   49.50    (99,000.00)
04‐26‐2018         S                (300)       Common Stock   49.58    (14,874.00)
04‐26‐2018         S                (800)       Common Stock   49.57    (39,656.00)
04‐26‐2018         S                (900)       Common Stock   49.57    (44,613.00)
04‐26‐2018         S                (300)       Common Stock   49.67    (14,901.00)
04‐26‐2018         S               (1,700)      Common Stock   49.67    (84,439.00)
     Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 8 of 50


04‐27‐2018         B               2,000        Common Stock   48.33    96,660.00
04‐27‐2018         B               1,100        Common Stock   48.30    53,130.00
04‐27‐2018         B               2,900        Common Stock   48.31    140,099.00
04‐27‐2018         B               4,000        Common Stock   48.45    193,800.00
05‐01‐2018         S               (2,000)      Common Stock   46.60    (93,200.00)
05‐04‐2018         S               (1,000)      Common Stock   46.60    (46,600.00)
05‐04‐2018         S               (1,000)      Common Stock   46.70    (46,700.00)
05‐04‐2018         S                (600)       Common Stock   46.77    (28,062.00)
05‐04‐2018         S               (1,400)      Common Stock   46.70    (65,380.00)
05‐04‐2018         S               (1,300)      Common Stock   46.85    (60,905.00)
05‐04‐2018         S                (700)       Common Stock   46.85    (32,795.00)
05‐08‐2018         B                300         Common Stock   47.95    14,385.00
05‐08‐2018         B               1,700        Common Stock   47.96    81,532.00
05‐08‐2018         B               2,000        Common Stock   47.96    95,920.00
05‐09‐2018         S               (1,000)      Common Stock   50.40    (50,400.00)
05‐09‐2018         S               (2,000)      Common Stock   50.80   (101,600.00)
05‐09‐2018         B               2,000        Common Stock   50.02    100,040.00
05‐09‐2018         S               (1,000)      Common Stock   50.40    (50,400.00)
05‐09‐2018         S               (1,000)      Common Stock   50.50    (50,500.00)
05‐09‐2018         S               (1,000)      Common Stock   50.45    (50,450.00)
05‐10‐2018         B                200         Common Stock   52.45    10,490.00
05‐10‐2018         B               1,800        Common Stock   52.46    94,428.00
05‐10‐2018         S               (2,000)      Common Stock   52.20   (104,400.00)
05‐10‐2018         S               (2,000)      Common Stock   52.36   (104,720.00)
05‐10‐2018         S               (2,000)      Common Stock   52.39   (104,780.00)
05‐10‐2018         S               (2,000)      Common Stock   52.42   (104,840.00)
05‐10‐2018         S                (500)       Common Stock   52.48    (26,240.00)
05‐10‐2018         S                (200)       Common Stock   52.48    (10,496.00)
05‐10‐2018         S               (1,300)      Common Stock   52.48    (68,224.00)
05‐10‐2018         S               (2,000)      Common Stock   52.49   (104,980.00)
05‐10‐2018         S               (2,000)      Common Stock   52.47   (104,940.00)
05‐10‐2018         S               (2,000)      Common Stock   52.42   (104,840.00)
05‐10‐2018         S               (2,000)      Common Stock   52.34   (104,680.00)
05‐11‐2018         B               2,000        Common Stock   52.14    104,280.00
05‐11‐2018         B                 83         Common Stock   52.10     4,324.30
05‐11‐2018         B                100         Common Stock   52.11     5,211.00
05‐11‐2018         B                149         Common Stock   52.11     7,764.39
05‐11‐2018         B               1,668        Common Stock   52.11    86,919.48
05‐17‐2018         B               1,600        Common Stock   56.16    89,856.00
05‐17‐2018         B               1,190        Common Stock   56.16    66,830.40
05‐17‐2018         B                210         Common Stock   56.17    11,795.70
05‐17‐2018         B               2,000        Common Stock   55.84    111,680.00
05‐17‐2018         B                500         Common Stock   54.08    27,040.00
05‐17‐2018         B               3,500        Common Stock   54.07    189,245.00
05‐17‐2018         B               1,000        Common Stock   54.08    54,080.00
05‐17‐2018         B               5,000        Common Stock   54.24    271,200.00
05‐18‐2018         B               3,000        Common Stock   53.70    161,100.00
05‐18‐2018         B               3,000        Common Stock   53.61    160,830.00
05‐18‐2018         B               3,000        Common Stock   53.55    160,650.00
05‐18‐2018         B               3,000        Common Stock   53.71    161,130.00
05‐18‐2018         B               3,000        Common Stock   53.67    161,010.00
05‐21‐2018         S               (2,000)      Common Stock   55.80   (111,600.00)
05‐21‐2018         S               (2,000)      Common Stock   55.80   (111,600.00)
05‐21‐2018         S               (2,000)      Common Stock   56.10   (112,200.00)
05‐21‐2018         S               (2,000)      Common Stock   54.90   (109,800.00)
05‐21‐2018         S               (2,000)      Common Stock   54.92   (109,840.00)
05‐21‐2018         S               (2,000)      Common Stock   54.89   (109,780.00)
05‐21‐2018         S               (2,000)      Common Stock   55.60   (111,200.00)
     Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 9 of 50


05‐21‐2018         S                (100)       Common Stock   55.42     (5,542.00)
05‐21‐2018         S                (400)       Common Stock   55.42    (22,168.00)
05‐21‐2018         S                (500)       Common Stock   55.42    (27,710.00)
05‐21‐2018         S                (800)       Common Stock   55.43    (44,344.00)
05‐21‐2018         S                (200)       Common Stock   55.42    (11,084.00)
05‐21‐2018         S               (2,000)      Common Stock   55.12   (110,240.00)
05‐21‐2018         S               (5,000)      Common Stock   54.87   (274,350.00)
05‐21‐2018         S               (5,000)      Common Stock   54.70   (273,500.00)
05‐21‐2018         S               (2,000)      Common Stock   55.00   (110,000.00)
05‐21‐2018         S               (2,000)      Common Stock   55.18   (110,360.00)
05‐21‐2018         S               (2,000)      Common Stock   55.24   (110,480.00)
05‐22‐2018         S               (2,000)      Common Stock   59.55   (119,100.00)
05‐22‐2018         S               (2,000)      Common Stock   59.60   (119,200.00)
05‐22‐2018         S               (2,000)      Common Stock   59.74   (119,480.00)
05‐22‐2018         S               (2,000)      Common Stock   59.72   (119,440.00)
05‐22‐2018         S               (2,000)      Common Stock   59.72   (119,440.00)
05‐22‐2018         S               (2,000)      Common Stock   59.74   (119,480.00)
05‐22‐2018         S               (2,000)      Common Stock   59.85   (119,700.00)
05‐22‐2018         S               (2,000)      Common Stock   59.90   (119,800.00)
05‐23‐2018         B                145         Common Stock   58.38      8,465.10
05‐23‐2018         B               1,055        Common Stock   58.38    61,590.90
05‐23‐2018         B                800         Common Stock   58.38    46,704.00
05‐23‐2018         B               4,000        Common Stock   58.48    233,920.00
05‐23‐2018         B                800         Common Stock   58.55    46,840.00
05‐23‐2018         B                500         Common Stock   58.55    29,275.00
05‐23‐2018         B                400         Common Stock   58.56    23,424.00
05‐23‐2018         B                500         Common Stock   58.56    29,280.00
05‐23‐2018         B               1,000        Common Stock   58.55    58,550.00
05‐23‐2018         B                800         Common Stock   58.56    46,848.00
05‐23‐2018         B                100         Common Stock   58.53      5,853.00
05‐23‐2018         B                910         Common Stock   58.54    53,271.40
05‐23‐2018         B               2,190        Common Stock   58.54    128,202.60
05‐23‐2018         B                800         Common Stock   58.55    46,840.00
05‐23‐2018         B               4,000        Common Stock   58.48    233,920.00
05‐23‐2018         S               (2,000)      Common Stock   59.12   (118,240.00)
05‐23‐2018         S               (2,000)      Common Stock   59.12   (118,240.00)
05‐23‐2018         S               (2,000)      Common Stock   59.25   (118,500.00)
05‐23‐2018         S               (2,000)      Common Stock   59.35   (118,700.00)
05‐25‐2018         B               2,000        Common Stock   60.65    121,300.00
05‐25‐2018         B               4,000        Common Stock   60.63    242,520.00
05‐25‐2018         B               4,000        Common Stock   60.61    242,440.00
05‐25‐2018         B               4,000        Common Stock   61.15    244,600.00
05‐25‐2018         B               4,000        Common Stock   61.16    244,640.00
05‐29‐2018         B               2,000        Common Stock   62.62    125,240.00
05‐29‐2018         B                400         Common Stock   62.63    25,052.00
05‐29‐2018         B               2,000        Common Stock   62.66    125,320.00
05‐29‐2018         B               1,600        Common Stock   62.63    100,208.00
05‐29‐2018         B               1,500        Common Stock   62.58    93,870.00
05‐29‐2018         B                500         Common Stock   62.58    31,290.00
05‐30‐2018         B               3,000        Common Stock   63.61    190,830.00
05‐30‐2018         B                200         Common Stock   63.57    12,714.00
05‐30‐2018         B                100         Common Stock   63.56      6,356.00
05‐30‐2018         B                500         Common Stock   63.57    31,785.00
05‐30‐2018         B               2,200        Common Stock   63.57    139,854.00
05‐30‐2018         B               2,700        Common Stock   63.52    171,504.00
05‐30‐2018         B                300         Common Stock   63.52    19,056.00
05‐30‐2018         B                663         Common Stock   63.37    42,014.31
05‐30‐2018         B                 37         Common Stock   63.38      2,345.06
    Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 10 of 50


05‐30‐2018         B              2,300         Common Stock   63.38    145,774.00
05‐30‐2018         B              3,000         Common Stock   63.28    189,840.00
05‐30‐2018         B              1,000         Common Stock   62.53    62,530.00
05‐31‐2018         S              (5,000)       Common Stock   59.18   (295,900.00)
05‐31‐2018         S              (5,000)       Common Stock   59.50   (297,500.00)
05‐31‐2018         S              (5,000)       Common Stock   59.50   (297,500.00)
05‐31‐2018         S              (4,800)       Common Stock   59.45   (285,360.00)
05‐31‐2018         S               (200)        Common Stock   59.46    (11,892.00)
05‐31‐2018         S              (5,000)       Common Stock   59.43   (297,150.00)
05‐31‐2018         S              (5,000)       Common Stock   59.38   (296,900.00)
05‐31‐2018         S              (5,000)       Common Stock   59.94   (299,700.00)
05‐31‐2018         S              (5,000)       Common Stock   59.82   (299,100.00)
05‐31‐2018         S              (5,000)       Common Stock   59.80   (299,000.00)
05‐31‐2018         S              (5,000)       Common Stock   59.80   (299,000.00)
05‐31‐2018         S              (5,000)       Common Stock   59.71   (298,550.00)
05‐31‐2018         S              (5,000)       Common Stock   59.26   (296,300.00)
05‐31‐2018         S              (5,000)       Common Stock   59.30   (296,500.00)
05‐31‐2018         S              (5,000)       Common Stock   59.00   (295,000.00)
05‐31‐2018         S              (5,000)       Common Stock   59.02   (295,100.00)
05‐31‐2018         S              (5,000)       Common Stock   59.00   (295,000.00)
05‐31‐2018         S              (5,000)       Common Stock   59.06   (295,300.00)
05‐31‐2018         S              (5,000)       Common Stock   59.12   (295,600.00)
05‐31‐2018         S              (5,000)       Common Stock   59.00   (295,000.00)
05‐31‐2018         S              (5,000)       Common Stock   59.03   (295,150.00)
06‐19‐2018         B              2,000         Common Stock   57.95    115,900.00
06‐19‐2018         B              2,000         Common Stock   57.86    115,720.00
06‐19‐2018         B              2,000         Common Stock   57.80    115,600.00
06‐19‐2018         B              2,000         Common Stock   57.86    115,720.00
06‐19‐2018         B              2,000         Common Stock   57.85    115,700.00
06‐19‐2018         B              2,000         Common Stock   57.76    115,520.00
06‐19‐2018         B              2,000         Common Stock   57.70    115,400.00
06‐19‐2018         B              2,000         Common Stock   57.70    115,400.00
06‐19‐2018         B              4,000         Common Stock   58.07    232,280.00
06‐19‐2018         B               970          Common Stock   57.98    56,240.60
06‐19‐2018         B              1,030         Common Stock   57.99    59,729.70
06‐20‐2018         S              (5,000)       Common Stock   59.71   (298,550.00)
06‐20‐2018         S              (5,000)       Common Stock   59.71   (298,550.00)
06‐20‐2018         S               (233)        Common Stock   59.61    (13,889.13)
06‐20‐2018         S              (3,200)       Common Stock   59.60   (190,720.00)
06‐20‐2018         S               (600)        Common Stock   59.60    (35,760.00)
06‐20‐2018         S               (967)        Common Stock   59.60    (57,633.20)
06‐20‐2018         S              (7,000)       Common Stock   59.58   (417,060.00)
06‐22‐2018         B              4,000         Common Stock   57.80    231,200.00
06‐22‐2018         B              4,000         Common Stock   57.60    230,400.00
06‐22‐2018         B              4,000         Common Stock   57.86    231,440.00
06‐22‐2018         B              3,000         Common Stock   57.75    173,250.00
06‐22‐2018         B              4,000         Common Stock   57.75    231,000.00
06‐22‐2018         B              3,000         Common Stock   57.85    173,550.00
06‐22‐2018         B               100          Common Stock   57.71     5,771.00
06‐22‐2018         B              3,900         Common Stock   57.71    225,069.00
06‐22‐2018         B              3,000         Common Stock   57.16    171,480.00
06‐22‐2018         B              3,000         Common Stock   57.15    171,450.00
06‐22‐2018         B              3,000         Common Stock   57.16    171,480.00
06‐22‐2018         B              3,000         Common Stock   57.16    171,480.00
06‐22‐2018         B              3,000         Common Stock   57.04    171,120.00
06‐22‐2018         B              3,000         Common Stock   57.04    171,120.00
06‐25‐2018         B              4,000         Common Stock   54.83    219,320.00
06‐25‐2018         B               800          Common Stock   54.79    43,832.00
    Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 11 of 50


06‐25‐2018         B              1,200         Common Stock   54.79    65,748.00
06‐25‐2018         B               666          Common Stock   54.80    36,496.80
06‐25‐2018         B              1,334         Common Stock   54.80    73,103.20
06‐25‐2018         B              4,000         Common Stock   54.09    216,360.00
06‐25‐2018         B              4,000         Common Stock   54.12    216,480.00
06‐25‐2018         B              4,000         Common Stock   54.03    216,120.00
06‐25‐2018         B               300          Common Stock   53.76    16,128.00
06‐25‐2018         B              2,258         Common Stock   53.75    121,367.50
06‐25‐2018         B               300          Common Stock   53.76    16,128.00
06‐25‐2018         B               900          Common Stock   53.77    48,393.00
06‐25‐2018         B               242          Common Stock   53.76    13,009.92
06‐25‐2018         B              4,000         Common Stock   53.58    214,320.00
06‐25‐2018         B              4,000         Common Stock   53.19    212,760.00
06‐25‐2018         B              4,000         Common Stock   53.10    212,400.00
06‐25‐2018         B              4,000         Common Stock   52.88    211,520.00
06‐27‐2018         B               800          Common Stock   54.16    43,328.00
06‐27‐2018         B              2,000         Common Stock   54.10    108,200.00
06‐27‐2018         B              3,000         Common Stock   53.87    161,610.00
06‐27‐2018         B              3,000         Common Stock   53.64    160,920.00
06‐27‐2018         B              2,200         Common Stock   54.17    119,174.00
07‐02‐2018         S               (500)        Common Stock   53.97    (26,985.00)
07‐02‐2018         S               (500)        Common Stock   53.96    (26,980.00)
07‐02‐2018         S              (1,000)       Common Stock   53.47    (53,470.00)
07‐05‐2018         S              (1,000)       Common Stock   52.78    (52,780.00)
07‐05‐2018         S               (900)        Common Stock   52.80    (47,520.00)
07‐05‐2018         S               (100)        Common Stock   52.80     (5,280.00)
07‐06‐2018         B              2,000         Common Stock   52.29    104,580.00
07‐06‐2018         B              1,200         Common Stock   52.22    62,664.00
07‐06‐2018         B               800          Common Stock   52.22    41,776.00
07‐06‐2018         S              (2,000)       Common Stock   52.89   (105,780.00)
07‐06‐2018         S              (2,000)       Common Stock   52.80   (105,600.00)
07‐06‐2018         S              (2,000)       Common Stock   52.84   (105,680.00)
07‐06‐2018         S              (2,000)       Common Stock   52.88   (105,760.00)
07‐06‐2018         S              (2,000)       Common Stock   52.90   (105,800.00)
07‐06‐2018         S              (2,000)       Common Stock   53.00   (106,000.00)
07‐09‐2018         B              2,700         Common Stock   53.70    144,990.00
07‐09‐2018         B              2,300         Common Stock   53.70    123,510.00
07‐09‐2018         B               721          Common Stock   53.54    38,602.34
07‐09‐2018         B              4,279         Common Stock   53.55    229,140.45
07‐11‐2018         B              2,000         Common Stock   54.33    108,660.00
07‐11‐2018         B              2,000         Common Stock   54.30    108,600.00
07‐11‐2018         B              2,000         Common Stock   54.20    108,400.00
07‐11‐2018         B              2,000         Common Stock   54.07    108,140.00
07‐12‐2018         S              (1,000)       Common Stock   55.13    (55,130.00)
07‐12‐2018         S              (2,000)       Common Stock   55.19   (110,380.00)
07‐12‐2018         S              (2,000)       Common Stock   55.30   (110,600.00)
07‐12‐2018         S              (2,000)       Common Stock   55.40   (110,800.00)
07‐12‐2018         S              (2,000)       Common Stock   55.50   (111,000.00)
07‐12‐2018         S              (2,000)       Common Stock   55.38   (110,760.00)
07‐13‐2018         S              (2,000)       Common Stock   56.00   (112,000.00)
07‐13‐2018         S              (2,000)       Common Stock   56.45   (112,900.00)
07‐13‐2018         S              (1,200)       Common Stock   56.16    (67,392.00)
07‐13‐2018         S               (200)        Common Stock   56.16    (11,232.00)
07‐13‐2018         S               (600)        Common Stock   56.15    (33,690.00)
07‐16‐2018         B               695          Common Stock   56.67    39,385.65
07‐16‐2018         B              2,305         Common Stock   56.67    130,624.35
07‐16‐2018         B              3,000         Common Stock   56.68    170,040.00
07‐16‐2018         B              3,000         Common Stock   56.64    169,920.00
    Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 12 of 50


07‐16‐2018         B              3,000         Common Stock   56.57    169,710.00
07‐16‐2018         B                90          Common Stock   56.66     5,099.40
07‐16‐2018         B              2,910         Common Stock   56.66    164,880.60
07‐16‐2018         B               100          Common Stock   56.30     5,630.00
07‐16‐2018         B               200          Common Stock   56.30    11,260.00
07‐16‐2018         B              2,700         Common Stock   56.30    152,010.00
07‐17‐2018         S              (2,000)       Common Stock   56.50   (113,000.00)
07‐17‐2018         S              (2,000)       Common Stock   56.42   (112,840.00)
07‐17‐2018         S              (2,000)       Common Stock   56.55   (113,100.00)
07‐17‐2018         S              (2,000)       Common Stock   56.80   (113,600.00)
07‐17‐2018         S              (1,300)       Common Stock   56.88    (73,944.00)
07‐17‐2018         S               (700)        Common Stock   56.87    (39,809.00)
07‐18‐2018         S              (2,000)       Common Stock   57.25   (114,500.00)
07‐18‐2018         S              (2,000)       Common Stock   57.25   (114,500.00)
07‐18‐2018         S              (2,000)       Common Stock   57.95   (115,900.00)
07‐18‐2018         S               (800)        Common Stock   57.95    (46,360.00)
07‐18‐2018         S              (1,200)       Common Stock   57.95    (69,540.00)
07‐19‐2018         B              2,000         Common Stock   56.65    113,300.00
07‐19‐2018         B              2,000         Common Stock   56.34    112,680.00
07‐19‐2018         B              2,000         Common Stock   56.03    112,060.00
07‐19‐2018         B               200          Common Stock   55.88    11,176.00
07‐19‐2018         B              1,800         Common Stock   55.89    100,602.00
07‐19‐2018         S              (2,000)       Common Stock   57.50   (115,000.00)
07‐19‐2018         S              (2,000)       Common Stock   57.45   (114,900.00)
07‐20‐2018         B              2,000         Common Stock   55.16    110,320.00
07‐20‐2018         B               200          Common Stock   55.13    11,026.00
07‐20‐2018         B               300          Common Stock   55.13    16,539.00
07‐20‐2018         B               200          Common Stock   55.12    11,024.00
07‐20‐2018         B               400          Common Stock   55.14    22,056.00
07‐20‐2018         B               900          Common Stock   55.15    49,635.00
07‐20‐2018         B              2,000         Common Stock   55.33    110,660.00
07‐20‐2018         B              2,000         Common Stock   55.17    110,340.00
07‐20‐2018         B               200          Common Stock   55.15    11,030.00
07‐20‐2018         B              1,800         Common Stock   55.16    99,288.00
07‐23‐2018         B              2,000         Common Stock   52.23    104,460.00
07‐23‐2018         B              2,000         Common Stock   52.27    104,540.00
07‐25‐2018         B              3,000         Common Stock   53.21    159,630.00
07‐25‐2018         S              (2,000)       Common Stock   53.92   (107,840.00)
07‐25‐2018         S              (2,000)       Common Stock   54.00   (108,000.00)
07‐25‐2018         S              (2,000)       Common Stock   54.04   (108,080.00)
07‐25‐2018         S              (2,000)       Common Stock   54.08   (108,160.00)
07‐26‐2018         B               300          Common Stock   53.88    16,164.00
07‐26‐2018         B              1,700         Common Stock   53.89    91,613.00
07‐26‐2018         B              2,000         Common Stock   54.04    108,080.00
07‐26‐2018         B              2,000         Common Stock   54.02    108,040.00
07‐26‐2018         B              2,000         Common Stock   53.90    107,800.00
07‐26‐2018         S              (2,000)       Common Stock   54.36   (108,720.00)
07‐26‐2018         S              (2,000)       Common Stock   54.32   (108,640.00)
07‐26‐2018         S              (2,000)       Common Stock   54.40   (108,800.00)
07‐26‐2018         S              (2,000)       Common Stock   54.42   (108,840.00)
07‐26‐2018         S              (2,000)       Common Stock   54.45   (108,900.00)
07‐26‐2018         S              (2,000)       Common Stock   54.45   (108,900.00)
07‐26‐2018         B              2,000         Common Stock   53.89    107,780.00
07‐27‐2018         B              2,000         Common Stock   54.00    108,000.00
07‐27‐2018         B              2,000         Common Stock   53.96    107,920.00
07‐27‐2018         B              2,000         Common Stock   53.97    107,940.00
07‐27‐2018         B              2,000         Common Stock   53.91    107,820.00
07‐27‐2018         B              2,000         Common Stock   53.88    107,760.00
    Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 13 of 50


07‐27‐2018         B              2,000         Common Stock   53.92    107,840.00
07‐27‐2018         B              2,000         Common Stock   53.87    107,740.00
07‐27‐2018         B              2,000         Common Stock   53.77    107,540.00
07‐27‐2018         S              (2,000)       Common Stock   54.21   (108,420.00)
07‐27‐2018         S              (1,300)       Common Stock   54.20    (70,460.00)
07‐27‐2018         S               (700)        Common Stock   54.20    (37,940.00)
07‐27‐2018         S              (2,000)       Common Stock   54.44   (108,880.00)
07‐27‐2018         S              (2,000)       Common Stock   54.50   (109,000.00)
07‐27‐2018         S              (1,800)       Common Stock   54.59    (98,262.00)
07‐27‐2018         S               (200)        Common Stock   54.59    (10,918.00)
07‐27‐2018         S              (2,000)       Common Stock   54.59   (109,180.00)
07‐27‐2018         S              (2,000)       Common Stock   54.50   (109,000.00)
07‐27‐2018         S              (2,000)       Common Stock   54.50   (109,000.00)
07‐30‐2018         B              2,000         Common Stock   53.53    107,060.00
07‐30‐2018         B              2,000         Common Stock   53.59    107,180.00
07‐31‐2018         B              1,600         Common Stock   53.22    85,152.00
07‐31‐2018         B               400          Common Stock   53.22    21,288.00
07‐31‐2018         B               200          Common Stock   53.22    10,644.00
07‐31‐2018         B              1,291         Common Stock   53.22    68,707.02
07‐31‐2018         B               509          Common Stock   53.23    27,094.07
07‐31‐2018         B              1,100         Common Stock   53.10    58,410.00
07‐31‐2018         B               209          Common Stock   53.10    11,097.90
07‐31‐2018         S              (2,000)       Common Stock   53.52   (107,040.00)
07‐31‐2018         S              (2,000)       Common Stock   53.77   (107,540.00)
07‐31‐2018         S              (2,000)       Common Stock   53.80   (107,600.00)
07‐31‐2018         S              (2,000)       Common Stock   53.90   (107,800.00)
07‐31‐2018         S               (309)        Common Stock   53.90    (16,655.10)
07‐31‐2018         S              (2,000)       Common Stock   53.80   (107,600.00)
08‐01‐2018         B              1,800         Common Stock   52.70    94,860.00
08‐01‐2018         B               200          Common Stock   52.70    10,540.00
08‐01‐2018         B              1,200         Common Stock   52.53    63,036.00
08‐01‐2018         B               800          Common Stock   52.52    42,016.00
08‐01‐2018         S              (1,000)       Common Stock   53.40    (53,400.00)
08‐01‐2018         S              (2,000)       Common Stock   53.55   (107,100.00)
08‐01‐2018         S              (2,000)       Common Stock   53.50   (107,000.00)
08‐02‐2018         S              (2,000)       Common Stock   52.55   (105,100.00)
08‐03‐2018         B              2,000         Common Stock   52.90    105,800.00
08‐03‐2018         B              2,000         Common Stock   52.75    105,500.00
08‐03‐2018         B              2,000         Common Stock   52.45    104,900.00
08‐03‐2018         B              2,000         Common Stock   52.40    104,800.00
08‐06‐2018         B              2,000         Common Stock   52.00    104,000.00
08‐08‐2018         S              (1,000)       Common Stock   53.50    (53,500.00)
08‐08‐2018         S              (1,000)       Common Stock   53.49    (53,490.00)
08‐08‐2018         S               (368)        Common Stock   53.50    (19,688.00)
08‐08‐2018         S              (2,000)       Common Stock   53.48   (106,960.00)
08‐09‐2018         B              2,000         Common Stock   52.80    105,600.00
08‐09‐2018         B              2,000         Common Stock   52.72    105,440.00
08‐09‐2018         B              2,000         Common Stock   52.52    105,040.00
08‐10‐2018         B              2,000         Common Stock   51.38    102,760.00
08‐10‐2018         B               900          Common Stock   51.36    46,224.00
08‐10‐2018         B               100          Common Stock   51.37     5,137.00
08‐10‐2018         B              1,000         Common Stock   51.37    51,370.00
08‐10‐2018         B              2,000         Common Stock   51.36    102,720.00
08‐10‐2018         B              2,000         Common Stock   51.33    102,660.00
08‐10‐2018         S               (632)        Common Stock   51.88    (32,788.16)
08‐10‐2018         S              (2,000)       Common Stock   51.85   (103,700.00)
08‐10‐2018         S              (2,000)       Common Stock   51.85   (103,700.00)
08‐10‐2018         S              (2,000)       Common Stock   51.86   (103,720.00)
    Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 14 of 50


08‐10‐2018         S              (2,000)       Common Stock   51.88   (103,760.00)
08‐10‐2018         S              (2,000)       Common Stock   51.88   (103,760.00)
08‐10‐2018         S              (2,000)       Common Stock   51.90   (103,800.00)
08‐13‐2018         B              2,000         Common Stock   51.93    103,860.00
08‐13‐2018         B              2,000         Common Stock   51.59    103,180.00
08‐13‐2018         B              2,000         Common Stock   51.56    103,120.00
08‐13‐2018         B              2,000         Common Stock   51.51    103,020.00
08‐13‐2018         S              (2,000)       Common Stock   52.00   (104,000.00)
08‐13‐2018         S              (2,000)       Common Stock   51.90   (103,800.00)
08‐13‐2018         S              (2,000)       Common Stock   51.96   (103,920.00)
08‐13‐2018         S              (2,000)       Common Stock   51.97   (103,940.00)
08‐13‐2018         S              (2,000)       Common Stock   51.98   (103,960.00)
08‐13‐2018         S              (2,000)       Common Stock   51.65   (103,300.00)
08‐14‐2018         S              (2,000)       Common Stock   51.00   (102,000.00)
08‐14‐2018         S              (2,000)       Common Stock   50.81   (101,620.00)
08‐14‐2018         S              (2,000)       Common Stock   50.90   (101,800.00)
08‐14‐2018         S              (2,000)       Common Stock   50.97   (101,940.00)
08‐14‐2018         S              (2,000)       Common Stock   50.70   (101,400.00)
08‐15‐2018         B              4,000         Common Stock   47.70    190,800.00
08‐15‐2018         B              4,000         Common Stock   47.74    190,960.00
08‐15‐2018         B              2,000         Common Stock   47.70    95,400.00
08‐15‐2018         B              4,000         Common Stock   47.93    191,720.00
08‐15‐2018         B              3,700         Common Stock   47.84    177,008.00
08‐15‐2018         B               300          Common Stock   47.84    14,352.00
08‐15‐2018         S              (1,600)       Common Stock   49.41    (79,056.00)
08‐15‐2018         S               (400)        Common Stock   49.40    (19,760.00)
08‐15‐2018         S              (2,000)       Common Stock   48.10    (96,200.00)
08‐15‐2018         S              (4,000)       Common Stock   48.10   (192,400.00)
08‐15‐2018         S              (4,000)       Common Stock   48.30   (193,200.00)
08‐21‐2018         S              (1,000)       Common Stock   49.67    (49,670.00)
08‐21‐2018         S              (1,000)       Common Stock   49.78    (49,780.00)
08‐21‐2018         S              (1,000)       Common Stock   49.75    (49,750.00)
08‐21‐2018         S              (1,000)       Common Stock   49.72    (49,720.00)
08‐21‐2018         S              (1,000)       Common Stock   49.75    (49,750.00)
08‐21‐2018         S              (1,000)       Common Stock   49.78    (49,780.00)
08‐22‐2018         B              3,000         Common Stock   50.20    150,600.00
08‐22‐2018         B              2,000         Common Stock   49.95    99,900.00
08‐24‐2018         S              (1,000)       Common Stock   50.65    (50,650.00)
08‐24‐2018         S              (1,000)       Common Stock   50.65    (50,650.00)
08‐24‐2018         S              (2,000)       Common Stock   50.68   (101,360.00)
08‐24‐2018         S              (2,000)       Common Stock   50.68   (101,360.00)
08‐24‐2018         S              (1,000)       Common Stock   50.70    (50,700.00)
08‐24‐2018         S              (2,000)       Common Stock   50.69   (101,380.00)
08‐27‐2018         B              1,000         Common Stock   51.20    51,200.00
08‐27‐2018         B              2,000         Common Stock   51.20    102,400.00
08‐27‐2018         B              2,000         Common Stock   51.25    102,500.00
08‐27‐2018         B              1,000         Common Stock   51.24    51,240.00
08‐28‐2018         B              1,000         Common Stock   52.06    52,060.00
08‐28‐2018         B              1,000         Common Stock   52.07    52,070.00
08‐28‐2018         B              1,000         Common Stock   52.07    52,070.00
08‐28‐2018         B              1,125         Common Stock   52.07    58,578.75
08‐28‐2018         B              1,875         Common Stock   52.08    97,650.00
08‐29‐2018         B              2,000         Common Stock   51.94    103,880.00
08‐29‐2018         B              2,000         Common Stock   51.60    103,200.00
08‐30‐2018         B              1,500         Common Stock   53.19    79,785.00
08‐30‐2018         B              1,400         Common Stock   53.18    74,452.00
08‐30‐2018         B               100          Common Stock   53.19     5,319.00
08‐30‐2018         S              (1,000)       Common Stock   52.30    (52,300.00)
    Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 15 of 50


08‐30‐2018         S              (1,000)       Common Stock   52.32    (52,320.00)
08‐30‐2018         S              (2,000)       Common Stock   52.32   (104,640.00)
08‐31‐2018         B              2,000         Common Stock   52.28    104,560.00
08‐31‐2018         B              2,000         Common Stock   52.52    105,040.00
09‐07‐2018         S               (400)        Common Stock   45.50    (18,200.00)
09‐07‐2018         S              (1,500)       Common Stock   45.51    (68,265.00)
09‐07‐2018         S               (100)        Common Stock   45.51     (4,551.00)
09‐07‐2018         S              (2,000)       Common Stock   45.53    (91,060.00)
09‐07‐2018         S              (2,000)       Common Stock   45.53    (91,060.00)
09‐07‐2018         S              (2,000)       Common Stock   45.62    (91,240.00)
09‐07‐2018         S              (1,124)       Common Stock   44.70    (50,242.80)
09‐07‐2018         S              (2,176)       Common Stock   44.69    (97,245.44)
09‐07‐2018         S              (2,400)       Common Stock   44.68   (107,232.00)
09‐12‐2018         S               (400)        Common Stock   41.70    (16,680.00)
09‐12‐2018         S              (8,082)       Common Stock   41.69   (336,938.58)
09‐12‐2018         S               (600)        Common Stock   41.69    (25,014.00)
09‐12‐2018         S              (4,818)       Common Stock   41.68   (200,814.24)
09‐18‐2018         S              (1,400)       Common Stock   44.38    (62,132.00)
09‐26‐2018         S               (500)        Common Stock   44.40    (22,200.00)
09‐26‐2018         S               (500)        Common Stock   44.44    (22,220.00)
09‐26‐2018         S              (1,000)       Common Stock   44.45    (44,450.00)
09‐26‐2018         S              (2,000)       Common Stock   44.50    (89,000.00)
10‐09‐2018         S              (1,000)       Common Stock   42.60    (42,600.00)
10‐11‐2018         S              (2,000)       Common Stock   42.40    (84,800.00)
10‐11‐2018         S              (2,000)       Common Stock   42.00    (84,000.00)
10‐11‐2018         S              (1,000)       Common Stock   42.17    (42,170.00)
10‐24‐2018         S              (4,000)       Common Stock   37.00   (148,000.00)
10‐24‐2018         S              (4,000)       Common Stock   36.95   (147,800.00)
10‐24‐2018         S              (4,000)       Common Stock   36.90   (147,600.00)
10‐24‐2018         S              (4,000)       Common Stock   36.85   (147,400.00)
10‐24‐2018         S              (2,000)       Common Stock   38.00    (76,000.00)
10‐24‐2018         S              (1,400)       Common Stock   37.02    (51,828.00)
10‐25‐2018         S              (3,253)       Common Stock   35.27   (114,733.31)
10‐25‐2018         S              (1,500)       Common Stock   35.27    (52,905.00)
10‐25‐2018         S               (200)        Common Stock   35.27     (7,054.00)
10‐25‐2018         S                (32)        Common Stock   35.27     (1,128.64)
10‐25‐2018         S                (15)        Common Stock   35.27      (529.05)
10‐26‐2018         B              2,400         Common Stock   35.72    85,728.00
10‐26‐2018         B              4,000         Common Stock   35.68    142,720.00
10‐26‐2018         B              4,000         Common Stock   35.66    142,640.00
10‐29‐2018         S              (5,000)       Common Stock   33.88   (169,400.00)
10‐29‐2018         S              (2,400)       Common Stock   33.95    (81,480.00)
10‐29‐2018         S              (1,400)       Common Stock   33.95    (47,530.00)
10‐29‐2018         S               (700)        Common Stock   33.95    (23,765.00)
10‐29‐2018         S               (600)        Common Stock   34.66    (20,796.00)
10‐29‐2018         S               (300)        Common Stock   33.96    (10,188.00)
10‐29‐2018         S               (100)        Common Stock   33.96     (3,396.00)
10‐29‐2018         S               (100)        Common Stock   33.95     (3,395.00)
10‐29‐2018         S              (5,400)       Common Stock   34.66   (187,164.00)
10‐29‐2018         S              (5,000)       Common Stock   34.52   (172,600.00)
10‐29‐2018         S              (5,000)       Common Stock   34.45   (172,250.00)
10‐29‐2018         S              (5,000)       Common Stock   34.41   (172,050.00)
10‐29‐2018         S              (5,000)       Common Stock   34.00   (170,000.00)
10‐30‐2018         B              1,200         Common Stock   34.88    41,856.00
10‐30‐2018         B              2,800         Common Stock   34.89    97,692.00
10‐30‐2018         B              4,000         Common Stock   35.04    140,160.00
10‐30‐2018         B              4,000         Common Stock   34.91    139,640.00
10‐31‐2018         B               100          Common Stock   36.99      3,699.00
    Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 16 of 50


10‐31‐2018         B               800          Common Stock   36.98    29,584.00
10‐31‐2018         B              1,100         Common Stock   36.98    40,678.00
10‐31‐2018         B              2,000         Common Stock   36.89    73,780.00
10‐31‐2018         B              4,000         Common Stock   36.05    144,200.00
11‐01‐2018         B              2,000         Common Stock   38.25    76,500.00
11‐01‐2018         B               600          Common Stock   37.70    22,620.00
11‐01‐2018         B              1,400         Common Stock   37.68    52,752.00
11‐01‐2018         B              2,000         Common Stock   38.14    76,280.00
11‐01‐2018         B                26          Common Stock   39.05      1,015.30
11‐01‐2018         B                29          Common Stock   39.14      1,135.06
11‐01‐2018         B              1,300         Common Stock   39.13    50,869.00
11‐01‐2018         B              1,974         Common Stock   39.16    77,301.84
11‐01‐2018         B               671          Common Stock   39.15    26,269.65
11‐01‐2018         B              2,000         Common Stock   39.10    78,200.00
11‐02‐2018         B              4,000         Common Stock   40.19    160,760.00
11‐02‐2018         B              1,200         Common Stock   39.92    47,904.00
11‐02‐2018         B              2,800         Common Stock   39.91    111,748.00
11‐06‐2018         B              2,874         Common Stock   39.64    113,925.36
11‐08‐2018         B              2,126         Common Stock   40.90    86,953.40
11‐08‐2018         B               200          Common Stock   41.00      8,200.00
11‐08‐2018         B              1,800         Common Stock   41.00    73,800.00
11‐08‐2018         B               260          Common Stock   40.99    10,657.40
11‐08‐2018         B               100          Common Stock   40.98      4,098.00
11‐08‐2018         B              2,740         Common Stock   40.99    112,312.60
11‐08‐2018         B               900          Common Stock   40.98    36,882.00
11‐08‐2018         B              4,000         Common Stock   40.99    163,960.00
11‐08‐2018         B              4,000         Common Stock   40.92    163,680.00
11‐08‐2018         B              4,000         Common Stock   40.85    163,400.00
11‐08‐2018         B              4,000         Common Stock   40.77    163,080.00
11‐08‐2018         B              4,000         Common Stock   40.54    162,160.00
11‐09‐2018         S              (4,000)       Common Stock   38.90   (155,600.00)
11‐09‐2018         S              (4,000)       Common Stock   39.00   (156,000.00)
11‐09‐2018         S              (4,000)       Common Stock   39.00   (156,000.00)
11‐09‐2018         S              (4,000)       Common Stock   39.00   (156,000.00)
11‐09‐2018         S              (4,000)       Common Stock   39.00   (156,000.00)
11‐09‐2018         S              (4,000)       Common Stock   39.00   (156,000.00)
11‐09‐2018         S              (4,000)       Common Stock   39.50   (158,000.00)
11‐12‐2018         B              2,000         Common Stock   38.14    76,280.00
11‐12‐2018         B              2,000         Common Stock   37.91    75,820.00
11‐12‐2018         B              2,000         Common Stock   37.86    75,720.00
11‐12‐2018         B              1,800         Common Stock   37.42    67,356.00
11‐12‐2018         B               200          Common Stock   37.41      7,482.00
11‐12‐2018         B              2,000         Common Stock   37.27    74,540.00
11‐12‐2018         S               (100)        Common Stock   37.70     (3,770.00)
11‐12‐2018         S               (100)        Common Stock   37.70     (3,770.00)
11‐12‐2018         S               (200)        Common Stock   37.70     (7,540.00)
11‐12‐2018         S              (1,100)       Common Stock   37.72    (41,492.00)
11‐12‐2018         S               (200)        Common Stock   37.70     (7,540.00)
11‐12‐2018         S               (200)        Common Stock   37.70     (7,540.00)
11‐12‐2018         S               (100)        Common Stock   37.70     (3,770.00)
11‐12‐2018         S               (500)        Common Stock   37.73    (18,865.00)
11‐12‐2018         S              (1,500)       Common Stock   37.73    (56,595.00)
11‐12‐2018         S              (2,000)       Common Stock   37.72    (75,440.00)
11‐12‐2018         S              (2,000)       Common Stock   37.75    (75,500.00)
11‐12‐2018         S              (2,000)       Common Stock   37.78    (75,560.00)
11‐13‐2018         S              (3,000)       Common Stock   38.46   (115,380.00)
11‐14‐2018         S              (4,000)       Common Stock   38.64   (154,560.00)
11‐14‐2018         S              (4,000)       Common Stock   38.61   (154,440.00)
               Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 17 of 50


         11‐14‐2018           S              (8,130)       Common Stock   38.53   (313,248.90)
         11‐15‐2018           S              (2,610)       Common Stock   39.41   (102,860.10)
         11‐16‐2018           B              1,740         Common Stock   39.12    68,068.80
         11‐16‐2018           B              2,000         Common Stock   38.48    76,960.00
         11‐16‐2018           B              4,000         Common Stock   38.79    155,160.00
         11‐16‐2018           B              4,000         Common Stock   39.05    156,200.00
         11‐16‐2018           B               600          Common Stock   38.98    23,388.00
         11‐16‐2018           B              1,400         Common Stock   38.97    54,558.00
         11‐16‐2018           B              4,000         Common Stock   39.21    156,840.00
         11‐19‐2018           B               100          Common Stock   37.10     3,710.00
         11‐19‐2018           B              1,900         Common Stock   37.09    70,471.00
         11‐19‐2018           B              2,000         Common Stock   37.07    74,140.00
         11‐19‐2018           B              2,000         Common Stock   36.70    73,400.00

                            Post‐CP
         11‐20‐2018            S               (300)       Common Stock   35.98    (10,794.00)
         11‐20‐2018            S             (12,900)      Common Stock   35.96   (463,884.00)
         11‐20‐2018            S              (2,800)      Common Stock   35.97   (100,716.00)
         12‐04‐2018            B              3,000        Common Stock   39.77    119,310.00
         12‐04‐2018            B              1,000        Common Stock   38.55    38,550.00
         12‐04‐2018            B               100         Common Stock   38.28      3,828.00
         12‐04‐2018            B              1,700        Common Stock   38.28    65,076.00
         12‐04‐2018            B               200         Common Stock   38.28      7,656.00
         12‐10‐2018            S               (100)       Common Stock   35.04     (3,504.00)
         12‐10‐2018            S              (4,332)      Common Stock   35.05   (151,836.60)
         12‐10‐2018            S               (400)       Common Stock   35.04    (14,016.00)
         12‐10‐2018            S               (200)       Common Stock   35.04     (7,008.00)
         12‐10‐2018            S               (100)       Common Stock   35.04     (3,504.00)
         12‐10‐2018            S               (388)       Common Stock   35.04    (13,595.52)
         12‐10‐2018            S               (100)       Common Stock   35.04     (3,504.00)
         12‐10‐2018            S              (3,180)      Common Stock   35.03   (111,395.40)
         12‐19‐2018            S              (4,000)      Common Stock   32.00   (128,000.00)
         12‐19‐2018            S              (4,000)      Common Stock   31.82   (127,280.00)
         12‐19‐2018            S              (4,000)      Common Stock   31.74   (126,960.00)
         12‐19‐2018            S              (4,000)      Common Stock   31.72   (126,880.00)
         12‐19‐2018            S              (2,000)      Common Stock   32.40    (64,800.00)
         12‐20‐2018            B               319         Common Stock   31.72    10,118.68
         12‐21‐2018            S              (4,519)      Common Stock   30.19   (136,428.61)
         12‐21‐2018            S              (3,200)      Common Stock   30.72    (98,304.00)
         12‐21‐2018            S              (3,000)      Common Stock   30.65    (91,950.00)
         12‐21‐2018            S              (2,500)      Common Stock   30.68    (76,700.00)
         12‐21‐2018            S              (1,800)      Common Stock   30.73    (55,314.00)
         12‐21‐2018            S              (1,800)      Common Stock   30.73    (55,314.00)
         12‐21‐2018            S              (1,200)      Common Stock   30.72    (36,864.00)
         12‐21‐2018            S               (500)       Common Stock   30.68    (15,340.00)
         12‐27‐2018            B              1,500        Common Stock   31.11    46,665.00
         12‐31‐2018            S              (1,500)      Common Stock   31.60    (47,400.00)
         12‐31‐2018            B              1,000        Common Stock   31.75    31,750.00
         01‐02‐2019            S              (1,000)      Common Stock   31.78    (31,780.00)
         01‐07‐2019            B               500         Common Stock   33.52    16,760.00
         01‐07‐2019            B              1,400        Common Stock   33.52    46,928.00
         01‐07‐2019            B               100         Common Stock   33.52      3,352.00
         01‐08‐2019            S              (2,000)      Common Stock   34.09    (68,180.00)


*Buy (B), Sell (S)
             Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 18 of 50


Dhiru Z. Patel                                                             Account 3 ‐ Totals For Options
Transactions in Micron Technology Inc. (MU) Securities              Total Losses Options           $63,363.00
Class Period: 9/26/2017 and 11/19/2018, inclusive                   Net Options Retained                 $0.00
                                                                    Net Funds Expended             $63,363.00


               CALL (MU) MAR 29 18 $66
Losses/ (Gain)                             ($7,500.00)
Net Options Retained                                0
Net Funds Expended                         ($7,500.00)
Total Retained Cost              $                ‐
Value of Retained Options        $                ‐
Last Traded Price                $                ‐

       Date of Transaction         Transaction Type*     Quantity            Security               Price ($)    Cost/Proceeds ($)
           3/19/2018                      SO               (50)      CALL (MU) MAR 29 18 $66         $1.50          ($7,500.00)
           3/29/2018                       E               50        CALL (MU) MAR 29 18 $66         $0.00            $0.00


               CALL (MU) MAR 29 18 $67
Losses/ (Gain)                             ($6,250.00)
Net Options Retained                                0
Net Funds Expended                         ($6,250.00)
Total Retained Cost              $                ‐
Value of Retained Options        $                ‐
Last Traded Price                $                ‐

       Date of Transaction         Transaction Type*     Quantity            Security               Price ($)    Cost/Proceeds ($)
           3/19/2018                      SO               (50)      CALL (MU) MAR 29 18 $67         $1.25          ($6,250.00)
           3/29/2018                       E               50        CALL (MU) MAR 29 18 $67         $0.00            $0.00


               CALL (MU) MAY 25 18 $53
Losses/ (Gain)                                $300.00
Net Options Retained                                0
Net Funds Expended                            $300.00
Total Retained Cost              $                ‐
Value of Retained Options        $                ‐
Last Traded Price                $                ‐

       Date of Transaction         Transaction Type*     Quantity           Security                Price ($)    Cost/Proceeds ($)
           5/10/2018                      BO               100       CALL (MU) MAY 25 18 $53         $2.03          $20,300.00
           5/10/2018                      SC              (100)      CALL (MU) MAY 25 18 $53         $2.00         ($20,000.00)


                CALL (MU) JUN 29 18 $60
Losses/ (Gain)                             $10,300.00
Net Options Retained                                0
Net Funds Expended                         $10,300.00
Total Retained Cost               $               ‐
Value of Retained Options         $               ‐
Last Traded Price                 $               ‐

       Date of Transaction         Transaction Type*     Quantity            Security               Price ($)    Cost/Proceeds ($)
           6/19/2018                      SO              (110)       CALL (MU) JUN 29 18 $60        $2.04         ($22,440.00)
           6/19/2018                      SO               (60)       CALL (MU) JUN 29 18 $60        $2.08         ($12,480.00)
           6/19/2018                      SO               (50)       CALL (MU) JUN 29 18 $60        $2.10         ($10,500.00)
           6/20/2018                      BC               100        CALL (MU) JUN 29 18 $60        $2.50          $25,000.00
             Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 19 of 50


           6/20/2018                      BC              120      CALL (MU) JUN 29 18 $60     $2.56          $30,720.00


               CALL (MU) OCT 26 18 $50
Losses/ (Gain)                            $51,950.00
Net Options Retained                               0
Net Funds Expended                        $51,950.00
Total Retained Cost              $               ‐
Value of Retained Options        $               ‐
Last Traded Price                $               ‐

       Date of Transaction         Transaction Type*    Quantity          Security             Price ($)   Cost/Proceeds ($)
           9/19/2018                      BO              50       CALL (MU) OCT 26 18 $50      $1.28         $6,400.00
           9/19/2018                      BO              50       CALL (MU) OCT 26 18 $50      $1.28         $6,400.00
           9/21/2018                      BO              50       CALL (MU) OCT 26 18 $50      $0.67         $3,350.00
           9/21/2018                      BO              50       CALL (MU) OCT 26 18 $50      $0.66         $3,300.00
           9/21/2018                      BO              50       CALL (MU) OCT 26 18 $50      $0.66         $3,300.00
           9/21/2018                      BO              50       CALL (MU) OCT 26 18 $50      $0.66         $3,300.00
           9/21/2018                      BO              50       CALL (MU) OCT 26 18 $50      $0.66         $3,300.00
           9/25/2018                      BO              50       CALL (MU) OCT 26 18 $50      $0.52         $2,600.00
           9/26/2018                      BO              50       CALL (MU) OCT 26 18 $50      $0.39         $1,950.00
           9/26/2018                      BO              50       CALL (MU) OCT 26 18 $50      $0.40         $2,000.00
           10/2/2018                      BO              50       CALL (MU) OCT 26 18 $50      $0.50         $2,500.00
           10/2/2018                      BO              50       CALL (MU) OCT 26 18 $50      $0.50         $2,500.00
           10/3/2018                      BO              50       CALL (MU) OCT 26 18 $50      $0.43         $2,150.00
           10/3/2018                      BO              50       CALL (MU) OCT 26 18 $50      $0.42         $2,100.00
           10/3/2018                      BO              50       CALL (MU) OCT 26 18 $50      $0.40         $2,000.00
           10/4/2018                      BO              50       CALL (MU) OCT 26 18 $50      $0.32         $1,600.00
           10/4/2018                      BO              50       CALL (MU) OCT 26 18 $50      $0.29         $1,450.00
           10/5/2018                      BO              50       CALL (MU) OCT 26 18 $50      $0.18          $900.00
           10/5/2018                      BO              50       CALL (MU) OCT 26 18 $50      $0.17          $850.00
          10/26/2018                       E             (950)     CALL (MU) OCT 26 18 $50   $        ‐    $             ‐


               CALL (MU) OCT 19 18 $60
Losses/ (Gain)                            ($3,600.00)
Net Options Retained                               0
Net Funds Expended                        ($3,600.00)
Total Retained Cost              $               ‐
Value of Retained Options        $               ‐
Last Traded Price                $               ‐

       Date of Transaction         Transaction Type*    Quantity          Security            Price ($)    Cost/Proceeds ($)
           8/23/2018                      BO              100      CALL (MU) OCT 19 18 $60     $0.71          $7,100.00
           8/30/2018                      SC             (100)     CALL (MU) OCT 19 18 $60     $1.07         ($10,700.00)


                CALL (MU) SEP 21 18 $60
Losses/ (Gain)                            $18,163.00
Net Options Retained                               0
Net Funds Expended                        $18,163.00
Total Retained Cost                $             ‐
Value of Retained Options          $             ‐
Last Traded Price                  $             ‐

       Date of Transaction         Transaction Type*    Quantity          Security            Price ($)    Cost/Proceeds ($)
           6/28/2018                      BO              50       CALL (MU) SEP 21 18 $60     $2.20          $11,000.00
           6/28/2018                      BO              50       CALL (MU) SEP 21 18 $60     $2.25          $11,250.00
              Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 20 of 50


            6/28/2018                          BO               50         CALL (MU) SEP 21 18 $60          $2.24    $11,200.00
            6/29/2018                          BO               50         CALL (MU) SEP 21 18 $60          $2.16    $10,800.00
            6/29/2018                          BO               50         CALL (MU) SEP 21 18 $60          $2.11    $10,550.00
            7/12/2018                          SC               (50)       CALL (MU) SEP 21 18 $60          $2.38   ($11,900.00)
            7/13/2018                          SC               (50)       CALL (MU) SEP 21 18 $60          $2.40   ($12,000.00)
            7/13/2018                          SC               (50)       CALL (MU) SEP 21 18 $60          $2.50   ($12,500.00)
            7/13/2018                          SC               (50)       CALL (MU) SEP 21 18 $60          $2.50   ($12,500.00)
            7/13/2018                          SC               (50)       CALL (MU) SEP 21 18 $60          $2.50   ($12,500.00)
            7/23/2018                          BO               50         CALL (MU) SEP 21 18 $60          $1.34    $6,700.00
            7/23/2018                          BO               50         CALL (MU) SEP 21 18 $60          $1.35    $6,750.00
            7/23/2018                          BO               50         CALL (MU) SEP 21 18 $60          $1.34    $6,700.00
            7/24/2018                          BO               50         CALL (MU) SEP 21 18 $60          $1.54    $7,700.00
            7/24/2018                          BO               50         CALL (MU) SEP 21 18 $60          $1.56    $7,800.00
            7/24/2018                          BO               50         CALL (MU) SEP 21 18 $60          $1.39    $6,950.00
            7/24/2018                          BO               50         CALL (MU) SEP 21 18 $60          $1.34    $6,700.00
            8/1/2018                           BO               50         CALL (MU) SEP 21 18 $60          $0.89    $4,450.00
            8/1/2018                           BO               50         CALL (MU) SEP 21 18 $60          $0.89    $4,450.00
            8/9/2018                           BO               50         CALL (MU) SEP 21 18 $60          $0.52    $2,600.00
            8/9/2018                           BO               50         CALL (MU) SEP 21 18 $60          $0.52    $2,600.00
            8/15/2018                          BO               50         CALL (MU) SEP 21 18 $60          $0.14     $700.00
            8/15/2018                          BO               50         CALL (MU) SEP 21 18 $60          $0.14     $700.00
            8/15/2018                          BO                4         CALL (MU) SEP 21 18 $60          $0.15      $60.00
            8/15/2018                          BO                6         CALL (MU) SEP 21 18 $60          $0.15      $90.00
            8/15/2018                          BO               15         CALL (MU) SEP 21 18 $60          $0.15     $225.00
            8/15/2018                          BO               19         CALL (MU) SEP 21 18 $60          $0.15     $285.00
            8/15/2018                          BO                6         CALL (MU) SEP 21 18 $60          $0.15      $90.00
            8/15/2018                          BO               100        CALL (MU) SEP 21 18 $60          $0.15    $1,500.00
            8/15/2018                          BO               100        CALL (MU) SEP 21 18 $60          $0.13    $1,300.00
            8/29/2018                          SC              (100)       CALL (MU) SEP 21 18 $60          $0.49    ($4,900.00)
            8/29/2018                          SC               (13)       CALL (MU) SEP 21 18 $60          $0.49     ($637.00)
            8/29/2018                          SC              (100)       CALL (MU) SEP 21 18 $60          $0.48    ($4,800.00)
            8/29/2018                          SC              (100)       CALL (MU) SEP 21 18 $60          $0.48    ($4,800.00)
            8/30/2018                          SC              (100)       CALL (MU) SEP 21 18 $60          $0.48    ($4,800.00)
            8/30/2018                          SC              (100)       CALL (MU) SEP 21 18 $60          $0.48    ($4,800.00)
            8/30/2018                          SC              (100)       CALL (MU) SEP 21 18 $60          $0.48    ($4,800.00)
            8/30/2018                          SC              (100)       CALL (MU) SEP 21 18 $60          $0.48    ($4,800.00)
            8/30/2018                          SC               (87)       CALL (MU) SEP 21 18 $60          $0.50    ($4,350.00)
            8/30/2018                          SC              (100)       CALL (MU) SEP 21 18 $60          $0.49    ($4,900.00)


*Buy (B), Sell (S), Sell to Open (SO), Buy to Open (BO), Sell to Close (SC), Buy to Close (BC), Expiration (E)
               Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 21 of 50


Dhiru Z. Patel
Transactions in Micron Technology Inc. (MU) Securities
Class Period (CP): 9/26/2017 and 11/19/2018, inclusive

                              Account 4 ‐ Totals For Common Stock
Gross Shares Purchased                    2,500 NRS matched to post‐CP Sales           1,500
Net Retained Shares (NRS)                 1,500 NRS Matched to PSLRA 90‐Day                0
Net Funds Expended          $       70,540.00 Straight LIFO Losses             $   18,376.67
Total Retained Cost         $       75,000.00 Dura LIFO                        $   22,836.67
Value of Retained Shares    $       53,917.63 90‐Day Average                   $       35.95

                                 Account 4
    Date of Transaction      Transaction Type*             Quantity              Security   Price ($)   Cost/Proceeds ($)
       03‐26‐2018                    B                      1,000              Common Stock 54.58          54,580.00
       05‐31‐2018                    S                      (1,000)            Common Stock 59.04          (59,040.00)
       09‐05‐2018                    B                      1,500              Common Stock 50.00          75,000.00

                                  Post‐CP
         12‐31‐2018                  S                      (1,500)            Common Stock    31.58       (47,370.00)


*Buy (B), Sell (S)
               Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 22 of 50


Dhiru Z. Patel
Transactions in Micron Technology Inc. (MU) Securities
Class Period (CP): 9/26/2017 and 11/19/2018, inclusive

                              Account 5 ‐ Totals For Common Stock
Gross Shares Purchased                    4,100 NRS matched to post‐CP Sales           1,600
Net Retained Shares (NRS)                 1,600 NRS Matched to PSLRA 90‐Day                0
Net Funds Expended          $       90,632.00 Straight LIFO Losses             $   33,934.00
Total Retained Cost         $       85,606.00 Dura LIFO                        $   28,908.00
Value of Retained Shares    $       57,512.14 90‐Day Average                   $       35.95

                                 Account 5
    Date of Transaction      Transaction Type*             Quantity              Security   Price ($)   Cost/Proceeds ($)
       05‐30‐2018                    B                       100               Common Stock 61.77            6,177.00
       05‐31‐2018                    S                      (100)              Common Stock 59.38           (5,938.00)
       06‐22‐2018                    B                      1,000              Common Stock 57.19          57,190.00
       08‐16‐2018                    B                      1,000              Common Stock 47.36          47,360.00
       08‐29‐2018                    B                      1,000              Common Stock 51.44          51,440.00
       08‐29‐2018                    S                      (500)              Common Stock 51.98          (25,990.00)
       08‐29‐2018                    S                      (500)              Common Stock 51.88          (25,940.00)
       08‐30‐2018                    B                      1,000              Common Stock 52.62          52,620.00
       08‐30‐2018                    S                      (500)              Common Stock 52.25          (26,125.00)
       08‐30‐2018                    S                      (500)              Common Stock 52.30          (26,150.00)
       10‐26‐2018                    S                      (200)              Common Stock 34.80           (6,960.00)
       10‐30‐2018                    S                      (200)              Common Stock 35.26           (7,052.00)

                                  Post‐CP
         12‐19‐2018                  S                       (200)             Common Stock    32.95        (6,590.00)
         12‐24‐2018                  S                       (900)             Common Stock    29.65       (26,685.00)
         12‐24‐2018                  S                       (200)             Common Stock    29.66        (5,932.00)
         12‐24‐2018                  S                       (200)             Common Stock    29.65        (5,930.00)
         12‐24‐2018                  S                       (100)             Common Stock    29.65        (2,965.00)


*Buy (B), Sell (S)
                 Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 23 of 50


Dhiru Z. Patel
Transactions in Micron Technology Inc. (MU) Securities
Class Period (CP): 9/26/2017 and 11/19/2018, inclusive

                              Account 6 ‐ Totals For Common Stock
Gross Shares Purchased                  40,800 NRS matched to post‐CP Sales         17,400
Net Retained Shares (NRS)               17,400 NRS Matched to PSLRA 90‐Day               0
Net Funds Expended          $      900,398.81 Straight LIFO Losses            $ 288,766.68
Total Retained Cost         $      949,515.00 Dura LIFO                       $ 337,882.87
Value of Retained Shares    $      625,444.48 90‐Day Average                  $      35.95

                                Account 6
    Date of Transaction     Transaction Type*             Quantity              Security   Price ($) Cost/Proceeds ($)
        02‐05‐2018                  B                       500               Common Stock 40.19        20,095.00
        02‐06‐2018                  B                       500               Common Stock 41.56        20,780.00
        02‐07‐2018                  B                      1,000              Common Stock 43.33        43,330.00
        02‐07‐2018                  B                      1,000              Common Stock 43.20        43,200.00
        02‐08‐2018                  B                      1,000              Common Stock 41.04        41,040.00
        03‐09‐2018                  S                      (2,000)            Common Stock 54.16       (108,320.00)
        03‐13‐2018                  B                      2,000              Common Stock 61.82        123,640.00
        03‐19‐2018                  B                      2,000              Common Stock 59.45        118,900.00
        03‐22‐2018                  B                       100               Common Stock 60.05         6,005.00
        03‐22‐2018                  B                       100               Common Stock 59.76         5,976.00
        03‐22‐2018                  B                       100               Common Stock 59.74         5,974.00
        03‐22‐2018                  B                      1,000              Common Stock 60.00        60,000.00
        03‐22‐2018                  B                      1,100              Common Stock 60.06        66,066.00
        03‐22‐2018                  B                      1,800              Common Stock 59.77        107,586.00
        03‐22‐2018                  B                      2,000              Common Stock 59.86        119,720.00
        03‐27‐2018                  B                      3,000              Common Stock 54.87        164,610.00
        03‐28‐2018                  B                       700               Common Stock 52.22        36,554.00
        05‐21‐2018                  S                      (2,000)            Common Stock 55.30       (110,600.00)
        05‐21‐2018                  S                      (1,900)            Common Stock 55.85       (106,115.00)
        05‐24‐2018                  B                       100               Common Stock 60.10         6,010.00
        05‐24‐2018                  B                       100               Common Stock 60.12         6,012.00
        05‐24‐2018                  B                       500               Common Stock 60.11        30,055.00
        05‐24‐2018                  B                      1,300              Common Stock 60.12        78,156.00
        05‐24‐2018                  B                      1,500              Common Stock 60.10        90,150.00
        05‐31‐2018                  S                      (5,500)            Common Stock 59.04       (324,720.00)
        05‐31‐2018                  S                      (5,000)            Common Stock 59.14       (295,700.00)
        05‐31‐2018                  S                      (5,000)            Common Stock 59.00       (295,000.00)
        06‐19‐2018                  B                      1,981              Common Stock 57.98        114,858.38
        06‐19‐2018                  B                        19               Common Stock 57.97         1,101.43
        06‐20‐2018                  S                      (2,000)            Common Stock 59.24       (118,480.00)
        06‐22‐2018                  B                      4,000              Common Stock 57.88        231,520.00
        06‐22‐2018                  B                       4,000             Common Stock 57.74        230,960.00
        06‐22‐2018                  B                      3,000              Common Stock 57.70        173,100.00
        07‐24‐2018                  B                       600               Common Stock 53.44        32,064.00
        08‐31‐2018                  B                       300               Common Stock 52.40        15,720.00
        09‐06‐2018                  B                      2,000              Common Stock 48.72        97,440.00
        09‐06‐2018                  B                      2,000              Common Stock 48.69        97,380.00
        09‐06‐2018                  B                       400               Common Stock 47.55        19,020.00
        09‐06‐2018                  B                       500               Common Stock 47.55        23,775.00
        09‐06‐2018                  B                       600               Common Stock 47.56        28,536.00

                                 Post‐CP
         12‐19‐2018                 S                      (1,400)            Common Stock   33.00       (46,200.00)
         12‐19‐2018                 S                      (2,000)            Common Stock   33.24       (66,480.00)
         12‐27‐2018                 S                      (4,000)            Common Stock   31.02      (124,080.00)
         12‐27‐2018                 S                       (600)             Common Stock   31.00       (18,600.00)
         12‐27‐2018                 S                      (3,400)            Common Stock   31.00      (105,400.00)
         12‐31‐2018                 S                      (6,000)            Common Stock   31.70      (190,200.00)


*Buy (B), Sell (S)
              Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 24 of 50


Dhiru Z. Patel                                                                Account 6 ‐ Totals For Options
Transactions in Micron Technology Inc. (MU) Securities                  Total Losses Options          ($13,420.00)
Class Period: 9/26/2017 and 11/19/2018, inclusive                       Net Options Retained                $0.00
                                                                        Net Funds Expended            ($13,420.00)


               CALL (MU) SEP 21 18 $60
Losses/ (Gain)                                ($14,000.00)
Net Options Retained                                    0
Net Funds Expended                            ($14,000.00)
Total Retained Cost               $                   ‐
Value of Retained Options         $                   ‐
Last Traded Price                 $                   ‐

       Date of Transaction            Transaction Type*      Quantity           Security                 Price ($)   Cost/Proceeds ($)
           8/15/2018                         BO                 5        CALL (MU) SEP 21 18 $60          $0.14           $70.00
           8/15/2018                         BO                195       CALL (MU) SEP 21 18 $60          $0.14          $2,730.00
           8/16/2018                         BO                140       CALL (MU) SEP 21 18 $60          $0.12          $1,680.00
           8/16/2018                         BO                 50       CALL (MU) SEP 21 18 $60          $0.12           $600.00
           8/16/2018                         BO                 10       CALL (MU) SEP 21 18 $60          $0.12           $120.00
           8/29/2018                         SC               (100)      CALL (MU) SEP 21 18 $60          $0.48         ($4,800.00)
           8/29/2018                         SC                (54)      CALL (MU) SEP 21 18 $60          $0.48         ($2,592.00)
           8/29/2018                         SC                (46)      CALL (MU) SEP 21 18 $60          $0.48         ($2,208.00)
           8/29/2018                         SC               (100)      CALL (MU) SEP 21 18 $60          $0.48         ($4,800.00)
           8/29/2018                         SC               (100)      CALL (MU) SEP 21 18 $60          $0.48         ($4,800.00)


               CALL (MU) JUN 29 18 $60
Losses/ (Gain)                                    $580.00
Net Options Retained                                    0
Net Funds Expended                                $580.00
Total Retained Cost               $                   ‐
Value of Retained Options         $                   ‐
Last Traded Price                 $                   ‐

       Date of Transaction            Transaction Type*      Quantity           Security                 Price ($)   Cost/Proceeds ($)
           6/19/2018                         SO                (20)      CALL (MU) JUN 29 18 $60          $2.04         ($4,080.00)
           6/20/2018                         BC                 20       CALL (MU) JUN 29 18 $60          $2.33          $4,660.00


*Buy (B), Sell (S), Sell to Open (SO), Buy to Open (BO), Sell to Close (SC), Buy to Close (BC), Expiration (E)
               Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 25 of 50


Dhiru Z. Patel
Transactions in Micron Technology Inc. (MU) Securities
Class Period (CP): 9/26/2017 and 11/19/2018, inclusive

                              Account 7 ‐ Totals For Common Stock
Gross Shares Purchased                  19,600 NRS matched to post‐CP Sales          9,800
Net Retained Shares (NRS)                 9,800 NRS Matched to PSLRA 90‐Day              0
Net Funds Expended          $      467,161.00 Straight LIFO Losses            $ 120,289.49
Total Retained Cost         $      517,460.00 Dura LIFO                       $ 170,588.49
Value of Retained Shares    $      352,261.83 90‐Day Average                  $      35.95

                                 Account 7
    Date of Transaction      Transaction Type*            Quantity              Security   Price ($)   Cost/Proceeds ($)
       02‐06‐2018                    B                       500              Common Stock 41.58          20,790.00
       02‐06‐2018                    B                       500              Common Stock 41.31          20,655.00
       02‐06‐2018                    B                      1,000             Common Stock 41.20          41,200.00
       02‐07‐2018                    B                      1,000             Common Stock 43.06          43,060.00
       03‐13‐2018                    B                      3,000             Common Stock 62.63          187,890.00
       03‐22‐2018                    B                       800              Common Stock 59.77          47,816.00
       03‐27‐2018                    B                      2,000             Common Stock 52.40          104,800.00
       05‐21‐2018                    S                      (800)             Common Stock 55.85          (44,680.00)
       05‐24‐2018                    B                      1,000             Common Stock 59.75          59,750.00
       05‐31‐2018                    S                     (5,000)            Common Stock 59.06         (295,300.00)
       05‐31‐2018                    S                     (4,000)            Common Stock 59.07         (236,280.00)
       06‐22‐2018                    B                      3,000             Common Stock 57.54          172,620.00
       06‐22‐2018                    B                      2,000             Common Stock 57.16          114,320.00
       09‐06‐2018                    B                      2,000             Common Stock 48.13          96,260.00
       09‐06‐2018                    B                      2,000             Common Stock 48.13          96,260.00
       09‐06‐2018                    B                       800              Common Stock 47.50          38,000.00

                                  Post‐CP
         12‐19‐2018                  S                     (1,800)            Common Stock   33.00        (59,400.00)
         12‐19‐2018                  S                     (2,000)            Common Stock   33.22        (66,440.00)
         12‐27‐2018                  S                     (4,000)            Common Stock   31.02       (124,080.00)
         12‐31‐2018                  S                      (200)             Common Stock   31.73         (6,346.00)
         12‐31‐2018                  S                      (100)             Common Stock   31.72         (3,172.00)
         12‐31‐2018                  S                     (1,700)            Common Stock   31.72        (53,924.00)


*Buy (B), Sell (S)
             Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 26 of 50


Dhiru Z. Patel
Transactions in Micron Technology Inc. (MU) Securities
Class Period (CP): 9/26/2017 and 11/19/2018, inclusive

                              Account 8 ‐ Totals For Common Stock
Gross Shares Purchased                 172,680 NRS matched to post‐CP Sales         12,000
Net Retained Shares (NRS)               12,000 NRS Matched to PSLRA 90‐Day               0
Net Funds Expended          $      952,237.98 Straight LIFO Losses            $ 524,574.16
Total Retained Cost         $      444,080.00 Dura LIFO                       $ 16,416.18
Value of Retained Shares    $      431,341.02 90‐Day Average                  $      35.95

                                 Account 8
    Date of Transaction      Transaction Type*            Quantity              Security   Price ($)   Cost/Proceeds ($)
       02‐02‐2018                    B                      1,000             Common Stock 41.19          41,190.00
       02‐05‐2018                    B                      1,000             Common Stock 40.45          40,450.00
       02‐28‐2018                    S                     (2,000)            Common Stock 49.18          (98,360.00)
       03‐13‐2018                    B                      2,000             Common Stock 60.90          121,800.00
       03‐13‐2018                    B                      2,000             Common Stock 60.05          120,100.00
       03‐13‐2018                    B                      2,000             Common Stock 59.55          119,100.00
       03‐19‐2018                    B                       400              Common Stock 58.90          23,560.00
       03‐19‐2018                    B                      1,600             Common Stock 58.91          94,256.00
       03‐19‐2018                    B                      2,000             Common Stock 58.89          117,780.00
       03‐21‐2018                    B                       100              Common Stock 60.98            6,098.00
       03‐21‐2018                    B                       184              Common Stock 60.98          11,220.32
       03‐21‐2018                    B                       908              Common Stock 60.98          55,369.84
       03‐21‐2018                    B                      1,808             Common Stock 60.98          110,251.84
       03‐21‐2018                    B                      2,000             Common Stock 61.18          122,360.00
       03‐22‐2018                    B                      2,000             Common Stock 59.86          119,720.00
       03‐22‐2018                    B                      2,000             Common Stock 58.55          117,100.00
       03‐23‐2018                    B                      2,000             Common Stock 56.14          112,280.00
       03‐23‐2018                    B                      2,000             Common Stock 55.94          111,880.00
       03‐29‐2018                    S                     (1,000)            Common Stock 51.60          (51,600.00)
       03‐29‐2018                    S                     (1,000)            Common Stock 51.70          (51,700.00)
       04‐06‐2018                    S                     (1,000)            Common Stock 50.00          (50,000.00)
       04‐06‐2018                    S                     (1,000)            Common Stock 50.00          (50,000.00)
       04‐06‐2018                    S                     (1,000)            Common Stock 49.75          (49,750.00)
       04‐10‐2018                    S                     (2,000)            Common Stock 49.80          (99,600.00)
       04‐10‐2018                    S                     (2,000)            Common Stock 49.76          (99,520.00)
       04‐10‐2018                    S                     (2,000)            Common Stock 49.72          (99,440.00)
       04‐10‐2018                    S                     (2,000)            Common Stock 49.70          (99,400.00)
       04‐11‐2018                    B                      4,000             Common Stock 51.12          204,480.00
       04‐12‐2018                    B                      2,000             Common Stock 52.42          104,840.00
       04‐12‐2018                    B                      2,000             Common Stock 52.42          104,840.00
       04‐13‐2018                    B                      2,000             Common Stock 52.01          104,020.00
       04‐18‐2018                    S                     (1,800)            Common Stock 52.80          (95,040.00)
       04‐18‐2018                    S                      (200)             Common Stock 52.80          (10,560.00)
       04‐19‐2018                    B                      2,000             Common Stock 52.07          104,140.00
       04‐19‐2018                    B                      2,000             Common Stock 52.00          104,000.00
       04‐23‐2018                    S                     (2,175)            Common Stock 49.01         (106,596.75)
       04‐23‐2018                    S                     (1,700)            Common Stock 49.01          (83,317.00)
       04‐23‐2018                    S                      (100)             Common Stock 49.01           (4,901.00)
       04‐23‐2018                    S                       (25)             Common Stock 49.00           (1,225.00)
       04‐23‐2018                    B                      2,000             Common Stock 49.19          98,380.00
       04‐25‐2018                    S                     (1,000)            Common Stock 47.92          (47,920.00)
       04‐26‐2018                    S                     (2,000)            Common Stock 49.50          (99,000.00)
       04‐27‐2018                    B                      2,000             Common Stock 47.84          95,680.00
       05‐01‐2018                    S                      (800)             Common Stock 46.62          (37,296.00)
       05‐01‐2018                    S                      (200)             Common Stock 46.62           (9,324.00)
    Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 27 of 50


05‐04‐2018         S               (700)       Common Stock   46.77    (32,739.00)
05‐04‐2018         S               (300)       Common Stock   46.76    (14,028.00)
05‐09‐2018         S              (1,000)      Common Stock   50.40    (50,400.00)
05‐09‐2018         S               (900)       Common Stock   50.52    (45,468.00)
05‐09‐2018         S               (100)       Common Stock   50.52     (5,052.00)
05‐10‐2018         S              (2,000)      Common Stock   52.49   (104,980.00)
05‐11‐2018         B                60         Common Stock   51.84      3,110.40
05‐11‐2018         B                940        Common Stock   51.84    48,729.60
05‐17‐2018         B                727        Common Stock   54.25    39,439.75
05‐17‐2018         B               2,273       Common Stock   54.25    123,310.25
05‐18‐2018         B                117        Common Stock   53.75      6,288.75
05‐18‐2018         B               1,000       Common Stock   53.74    53,740.00
05‐18‐2018         B               1,883       Common Stock   53.74    101,192.42
05‐21‐2018         S              (2,000)      Common Stock   56.18   (112,360.00)
05‐21‐2018         S              (2,000)      Common Stock   55.60   (111,200.00)
05‐21‐2018         S              (2,000)      Common Stock   55.42   (110,840.00)
05‐21‐2018         S              (1,400)      Common Stock   55.20    (77,280.00)
05‐21‐2018         S               (600)       Common Stock   55.20    (33,120.00)
05‐22‐2018         S              (1,000)      Common Stock   59.60    (59,600.00)
05‐22‐2018         S              (1,000)      Common Stock   59.59    (59,590.00)
05‐23‐2018         S              (2,000)      Common Stock   59.33   (118,660.00)
05‐23‐2018         S              (2,000)      Common Stock   59.31   (118,620.00)
05‐23‐2018         B                890        Common Stock   58.43    52,002.70
05‐23‐2018         B               3,110       Common Stock   58.43    181,717.30
05‐25‐2018         B               4,000       Common Stock   61.02    244,080.00
05‐25‐2018         B               4,000       Common Stock   60.74    242,960.00
05‐31‐2018         S              (5,000)      Common Stock   59.40   (297,000.00)
05‐31‐2018         S              (5,000)      Common Stock   59.04   (295,200.00)
05‐31‐2018         S              (5,000)      Common Stock   59.00   (295,000.00)
05‐31‐2018         B              (3,000)      Common Stock   59.05   (177,150.00)
06‐19‐2018         B                200        Common Stock   57.49    11,498.00
06‐19‐2018         B               1,800       Common Stock   57.48    103,464.00
06‐19‐2018         B               2,000       Common Stock   57.97    115,940.00
06‐19‐2018         B               2,000       Common Stock   57.88    115,760.00
06‐19‐2018         B               2,000       Common Stock   57.81    115,620.00
06‐19‐2018         B               2,000       Common Stock   57.58    115,160.00
06‐20‐2018         S              (4,000)      Common Stock   59.18   (236,720.00)
06‐20‐2018         S              (2,605)      Common Stock   59.50   (154,997.50)
06‐20‐2018         S              (2,295)      Common Stock   59.15   (135,749.25)
06‐20‐2018         S              (1,000)      Common Stock   59.18    (59,180.00)
06‐20‐2018         S               (100)       Common Stock   59.50     (5,950.00)
06‐22‐2018         B                500        Common Stock   57.75    28,875.00
06‐22‐2018         B               2,500       Common Stock   57.76    144,400.00
06‐22‐2018         B               3,000       Common Stock   57.74    173,220.00
06‐22‐2018         B                100        Common Stock   57.45      5,745.00
06‐22‐2018         B               2,900       Common Stock   57.45    166,605.00
06‐22‐2018         B                400        Common Stock   57.46    22,984.00
06‐22‐2018         B               2,600       Common Stock   57.46    149,396.00
06‐25‐2018         B               3,200       Common Stock   55.08    176,256.00
06‐25‐2018         B                800        Common Stock   55.07    44,056.00
06‐25‐2018         B                800        Common Stock   54.30    43,440.00
06‐25‐2018         B                300        Common Stock   54.30    16,290.00
06‐25‐2018         B                100        Common Stock   54.30      5,430.00
06‐25‐2018         B               2,800       Common Stock   54.29    152,012.00
06‐25‐2018         B                700        Common Stock   53.95    37,765.00
06‐25‐2018         B               3,300       Common Stock   53.95    178,035.00
07‐02‐2018         S              (1,000)      Common Stock   53.53    (53,530.00)
07‐02‐2018         S              (1,000)      Common Stock   53.90    (53,900.00)
    Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 28 of 50


07‐05‐2018         S              (1,000)      Common Stock   53.10    (53,100.00)
07‐06‐2018         B               2,000       Common Stock   52.32    104,640.00
07‐06‐2018         B               2,000       Common Stock   52.07    104,140.00
07‐06‐2018         S              (2,000)      Common Stock   52.77   (105,540.00)
07‐06‐2018         S              (2,000)      Common Stock   52.90   (105,800.00)
07‐06‐2018         S              (2,000)      Common Stock   52.93   (105,860.00)
07‐09‐2018         B               3,000       Common Stock   53.47    160,410.00
07‐11‐2018         B                700        Common Stock   54.38    38,066.00
07‐11‐2018         B               1,300       Common Stock   54.40    70,720.00
07‐11‐2018         B                100        Common Stock   54.09     5,409.00
07‐11‐2018         B               1,900       Common Stock   54.10    102,790.00
07‐12‐2018         S              (2,000)      Common Stock   55.34   (110,680.00)
07‐12‐2018         S              (2,000)      Common Stock   55.52   (111,040.00)
07‐13‐2018         S              (2,000)      Common Stock   56.00   (112,000.00)
07‐13‐2018         S              (2,000)      Common Stock   56.42   (112,840.00)
07‐16‐2018         B                800        Common Stock   56.57    45,256.00
07‐16‐2018         B               2,200       Common Stock   56.58    124,476.00
07‐16‐2018         B               3,000       Common Stock   56.47    169,410.00
07‐16‐2018         B               3,000       Common Stock   56.34    169,020.00
07‐17‐2018         S              (2,000)      Common Stock   56.44   (112,880.00)
07‐18‐2018         S              (2,000)      Common Stock   57.96   (115,920.00)
07‐23‐2018         B                600        Common Stock   52.31    31,386.00
07‐23‐2018         B                600        Common Stock   52.31    31,386.00
07‐23‐2018         B                800        Common Stock   52.31    41,848.00
07‐23‐2018         B                680        Common Stock   52.35    35,598.00
07‐25‐2018         B               2,000       Common Stock   53.16    106,320.00
07‐25‐2018         S               (680)       Common Stock   54.05    (36,754.00)
07‐25‐2018         S              (2,000)      Common Stock   54.09   (108,180.00)
07‐26‐2018         B                500        Common Stock   54.02    27,010.00
07‐26‐2018         B                100        Common Stock   54.03     5,403.00
07‐26‐2018         B               1,100       Common Stock   54.03    59,433.00
07‐26‐2018         B                300        Common Stock   54.03    16,209.00
07‐26‐2018         B               2,000       Common Stock   53.88    107,760.00
07‐26‐2018         S              (2,000)      Common Stock   54.40   (108,800.00)
07‐26‐2018         S              (2,000)      Common Stock   53.90   (107,800.00)
07‐27‐2018         B               2,000       Common Stock   53.98    107,960.00
07‐27‐2018         B               2,000       Common Stock   53.88    107,760.00
07‐27‐2018         B               1,700       Common Stock   53.66    91,222.00
07‐27‐2018         B                300        Common Stock   53.66    16,098.00
07‐27‐2018         S              (2,000)      Common Stock   54.40   (108,800.00)
07‐27‐2018         S              (2,000)      Common Stock   54.44   (108,880.00)
07‐27‐2018         S              (1,800)      Common Stock   54.54    (98,172.00)
07‐27‐2018         S               (200)       Common Stock   54.55    (10,910.00)
07‐30‐2018         B                300        Common Stock   53.55    16,065.00
07‐30‐2018         B               1,700       Common Stock   53.55    91,035.00
07‐31‐2018         S              (2,000)      Common Stock   54.15   (108,300.00)
07‐31‐2018         S               (700)       Common Stock   53.92    (37,744.00)
07‐31‐2018         S              (1,300)      Common Stock   53.92    (70,096.00)
08‐02‐2018         S              (1,000)      Common Stock   52.56    (52,560.00)
08‐06‐2018         B               2,000       Common Stock   51.70    103,400.00
08‐06‐2018         B               2,000       Common Stock   51.56    103,120.00
08‐08‐2018         S               (300)       Common Stock   53.51    (16,053.00)
08‐08‐2018         S               (700)       Common Stock   53.51    (37,457.00)
08‐08‐2018         S               (404)       Common Stock   53.48    (21,605.92)
08‐08‐2018         S               (596)       Common Stock   53.48    (31,874.08)
08‐08‐2018         S              (2,000)      Common Stock   53.48   (106,960.00)
08‐09‐2018         B               2,000       Common Stock   52.72    105,440.00
08‐09‐2018         B               2,000       Common Stock   52.73    105,460.00
    Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 29 of 50


08‐10‐2018         B               2,000       Common Stock   51.35    102,700.00
08‐10‐2018         S              (1,000)      Common Stock   51.85    (51,850.00)
08‐10‐2018         S              (2,000)      Common Stock   51.85   (103,700.00)
08‐13‐2018         B               2,000       Common Stock   51.56    103,120.00
08‐13‐2018         S              (2,000)      Common Stock   51.90   (103,800.00)
08‐14‐2018         S              (2,000)      Common Stock   50.83   (101,660.00)
08‐14‐2018         S              (2,000)      Common Stock   50.87   (101,740.00)
08‐14‐2018         S              (2,000)      Common Stock   50.70   (101,400.00)
08‐15‐2018         B               3,000       Common Stock   47.77    143,310.00
08‐15‐2018         B               4,000       Common Stock   47.98    191,920.00
08‐15‐2018         S              (2,000)      Common Stock   48.12    (96,240.00)
08‐21‐2018         S              (1,000)      Common Stock   49.66    (49,660.00)
08‐21‐2018         S              (1,000)      Common Stock   49.76    (49,760.00)
08‐23‐2018         B               1,000       Common Stock   49.60    49,600.00
08‐24‐2018         S              (1,000)      Common Stock   50.60    (50,600.00)
08‐29‐2018         B               2,000       Common Stock   51.74    103,480.00
08‐30‐2018         B               3,000       Common Stock   53.21    159,630.00
08‐30‐2018         S              (2,000)      Common Stock   52.32   (104,640.00)
08‐31‐2018         B               1,000       Common Stock   52.53    52,530.00
09‐07‐2018         S              (2,000)      Common Stock   45.51    (91,020.00)
09‐07‐2018         S              (2,000)      Common Stock   45.52    (91,040.00)
09‐12‐2018         S              (1,000)      Common Stock   41.40    (41,400.00)
09‐12‐2018         S              (1,500)      Common Stock   41.40    (62,100.00)
09‐18‐2018         S                (69)       Common Stock   44.39     (3,062.91)
09‐18‐2018         S               (431)       Common Stock   44.38    (19,127.78)
10‐09‐2018         S              (1,000)      Common Stock   42.60    (42,600.00)
10‐11‐2018         S              (1,000)      Common Stock   42.17    (42,170.00)
10‐24‐2018         S              (1,000)      Common Stock   37.21    (37,210.00)
10‐24‐2018         S              (4,000)      Common Stock   36.85   (147,400.00)
10‐29‐2018         S              (5,000)      Common Stock   34.52   (172,600.00)
10‐29‐2018         S              (7,000)      Common Stock   34.55   (241,850.00)
10‐31‐2018         B               3,000       Common Stock   36.08    108,240.00
10‐31‐2018         B               1,000       Common Stock   36.08    36,080.00
10‐31‐2018         B               4,000       Common Stock   36.81    147,240.00
11‐01‐2018         B               4,000       Common Stock   38.13    152,520.00
11‐05‐2018         B               2,000       Common Stock   39.55    79,100.00
11‐15‐2018         S              (2,000)      Common Stock   39.40    (78,800.00)

                 Post‐CP
12‐04‐2018          B              2,000       Common Stock   38.53    77,060.00
12‐10‐2018          S             (2,280)      Common Stock   35.20    (80,256.00)
12‐19‐2018          S              (720)       Common Stock   32.82    (23,630.40)
12‐19‐2018          S              (100)       Common Stock   31.72     (3,172.00)
12‐19‐2018          S              (200)       Common Stock   31.72     (6,344.00)
12‐19‐2018          S              (428)       Common Stock   31.73    (13,580.44)
12‐19‐2018          S              (700)       Common Stock   31.72    (22,204.00)
12‐19‐2018          S              (100)       Common Stock   31.72     (3,172.00)
12‐19‐2018          S              (100)       Common Stock   31.72     (3,172.00)
12‐19‐2018          S              (100)       Common Stock   31.72     (3,172.00)
12‐19‐2018          S              (400)       Common Stock   31.72    (12,688.00)
12‐19‐2018          S              (600)       Common Stock   31.72    (19,032.00)
12‐19‐2018          S             (1,272)      Common Stock   31.72    (40,347.84)
12‐21‐2018          S             (4,000)      Common Stock   30.91   (123,640.00)
12‐31‐2018          S             (1,300)      Common Stock   31.65    (41,145.00)
12‐31‐2018          S             (1,700)      Common Stock   31.65    (53,805.00)
01‐07‐2019          B              1,000       Common Stock   33.46    33,460.00
01‐08‐2019          S             (1,000)      Common Stock   34.36    (34,360.00)
01‐22‐2019          B               500        Common Stock   34.20    17,100.00
               Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 30 of 50


         01‐23‐2019           S               (500)       Common Stock   34.64   (17,320.00)


*Buy (B), Sell (S)
              Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 31 of 50


Dhiru Z. Patel                                                              Account 8 ‐ Totals For Options
Transactions in Micron Technology Inc. (MU) Securities                 Total Losses Options         ($2,850.00)
Class Period: 9/26/2017 and 11/19/2018, inclusive                      Net Options Retained              $0.00
                                                                       Net Funds Expended           ($2,850.00)


               CALL (MU) OCT 19 18 $60
Losses/ (Gain)                                ($3,500.00)
Net Options Retained                                   0
Net Funds Expended                            ($3,500.00)
Total Retained Cost              $                   ‐
Value of Retained Options        $                   ‐
Last Traded Price                $                   ‐

       Date of Transaction           Transaction Type*      Quantity           Security                 Price ($)   Cost/Proceeds ($)
           8/23/2018                        BO                100       CALL (MU) OCT 19 18 $60          $0.74         $7,400.00
           8/30/2018                        SC               (100)      CALL (MU) OCT 19 18 $60          $1.09        ($10,900.00)


               CALL (MU) SEP 21 18 $60
Losses/ (Gain)                                   $650.00
Net Options Retained                                   0
Net Funds Expended                               $650.00
Total Retained Cost              $                   ‐
Value of Retained Options        $                   ‐
Last Traded Price                $                   ‐

       Date of Transaction           Transaction Type*      Quantity            Security                Price ($)   Cost/Proceeds ($)
           6/29/2018                        BO                 50        CALL (MU) SEP 21 18 $60         $2.09         $10,450.00
           7/12/2018                        SC                (50)       CALL (MU) SEP 21 18 $60         $2.40        ($12,000.00)
           7/24/2018                        BO                 50        CALL (MU) SEP 21 18 $60         $1.40          $7,000.00
           7/24/2018                        BO                 50        CALL (MU) SEP 21 18 $60         $1.38          $6,900.00
           8/15/2018                        BO                100        CALL (MU) SEP 21 18 $60         $0.14          $1,400.00
           8/15/2018                        BO                 41        CALL (MU) SEP 21 18 $60         $0.14           $574.00
           8/15/2018                        BO                 17        CALL (MU) SEP 21 18 $60         $0.14           $238.00
           8/15/2018                        BO                 20        CALL (MU) SEP 21 18 $60         $0.14           $280.00
           8/15/2018                        BO                 22        CALL (MU) SEP 21 18 $60         $0.14           $308.00
           8/30/2018                        SC               (100)       CALL (MU) SEP 21 18 $60         $0.48         ($4,800.00)
           8/30/2018                        SC               (100)       CALL (MU) SEP 21 18 $60         $0.48         ($4,800.00)
           8/30/2018                        SC               (100)       CALL (MU) SEP 21 18 $60         $0.49         ($4,900.00)


*Buy (B), Sell (S), Sell to Open (SO), Buy to Open (BO), Sell to Close (SC), Buy to Close (BC), Expiration (E)
               Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 32 of 50


Dhiru Z. Patel
Transactions in Micron Technology Inc. (MU) Securities
Class Period (CP): 9/26/2017 and 11/19/2018, inclusive

                              Account 9 ‐ Totals For Common Stock
Gross Shares Purchased                    4,700 NRS matched to post‐CP Sales           2,500
Net Retained Shares (NRS)                 2,500 NRS Matched to PSLRA 90‐Day                0
Net Funds Expended          $      120,880.00 Straight LIFO Losses             $   33,673.97
Total Retained Cost         $      130,294.00 Dura LIFO                        $   43,087.97
Value of Retained Shares    $       89,862.71 90‐Day Average                   $       35.95

                                 Account 9
    Date of Transaction      Transaction Type*             Quantity              Security   Price ($)   Cost/Proceeds ($)
       02‐05‐2018                    B                        100              Common Stock 40.15           4,015.00
       02‐05‐2018                    B                        400              Common Stock 40.15          16,060.00
       02‐06‐2018                    S                       (500)             Common Stock 42.31          (21,155.00)
       03‐29‐2018                    B                        500              Common Stock 51.68          25,840.00
       04‐02‐2018                    B                        700              Common Stock 50.94          35,658.00
       05‐31‐2018                    S                      (1,200)            Common Stock 59.36          (71,232.00)
       06‐22‐2018                    B                       1,100             Common Stock 57.17          62,887.00
       08‐16‐2018                    B                        300              Common Stock 47.35          14,205.00
       09‐06‐2018                    B                        800              Common Stock 48.68          38,944.00
       09‐06‐2018                    B                        200              Common Stock 48.70           9,740.00
       09‐06‐2018                    B                        600              Common Stock 45.18          27,108.00
       10‐12‐2018                    S                       (500)             Common Stock 42.38          (21,190.00)

                                  Post‐CP
         12‐19‐2018                  S                       (500)             Common Stock    33.00       (16,500.00)
         01‐03‐2019                  S                      (2,000)            Common Stock    31.05       (62,100.00)


*Buy (B), Sell (S)
               Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 33 of 50


Dhiru Z. Patel
Transactions in Micron Technology Inc. (MU) Securities
Class Period (CP): 9/26/2017 and 11/19/2018, inclusive

                              Account 10 ‐ Totals For Common Stock
Gross Shares Purchased                    2,390 NRS matched to post‐CP Sales            900
Net Retained Shares (NRS)                   900 NRS Matched to PSLRA 90‐Day                0
Net Funds Expended          $        35,993.30 Straight LIFO Losses            $    4,695.30
Total Retained Cost         $        42,543.00 Dura LIFO                       $   11,245.00
Value of Retained Shares    $        32,350.58 90‐Day Average                  $       35.95

                                Account 10
    Date of Transaction      Transaction Type*             Quantity              Security   Price ($)   Cost/Proceeds ($)
       02‐06‐2018                    B                       140               Common Stock 43.54           6,095.60
       03‐26‐2018                    B                       250               Common Stock 54.41          13,602.50
       03‐28‐2018                    B                       300               Common Stock 51.92          15,576.00
       05‐31‐2018                    S                      (690)              Common Stock 59.42          (40,999.80)
       07‐24‐2018                    B                       800               Common Stock 53.45          42,760.00
       07‐27‐2018                    S                      (800)              Common Stock 54.48          (43,584.00)
       08‐16‐2018                    B                       400               Common Stock 47.27          18,908.00
       08‐16‐2018                    B                       500               Common Stock 47.27          23,635.00

                                  Post‐CP
         12‐31‐2018                  S                      (900)              Common Stock    31.62       (28,458.00)


*Buy (B), Sell (S)
               Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 34 of 50


Cetin Kayaer
Transactions in Micron Technology Inc. (MU) Securities
Class Period (CP): 9/26/2017 and 11/19/2018, inclusive

                              Account 1 ‐ Totals For Common Stock
Gross Shares Purchased                 33,000 NRS matched to post‐CP Sales           33,000
Net Retained Shares (NRS)              33,000 NRS Matched to PSLRA 90‐Day                 0
Net Funds Expended          $    1,991,880.00 Straight LIFO Losses           $   840,421.15
Total Retained Cost         $    1,991,880.00 Dura LIFO                      $   840,421.15
Value of Retained Shares    $    1,186,187.80 90‐Day Average                 $        35.95

                                 Account 1
    Date of Transaction      Transaction Type*           Quantity              Security       Price ($)   Cost/Proceeds ($)
        3/13/2018                    B                   33,000              Common Stock      60.36        1,991,880.00

                                  Post‐CP
         12/28/2018                  S                    (33,000)           Common Stock      31.95       (1,054,350.00)


*Buy (B), Sell (S)
               Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 35 of 50


Alexandru Vintu
Transactions in Micron Technology Inc. (MU) Securities
Class Period (CP): 9/26/2017 and 11/19/2018, inclusive

                              Account 1 ‐ Totals For Common Stock
Gross Shares Purchased                     200 NRS matched to post‐CP Sales               0
Net Retained Shares (NRS)                     0 NRS Matched to PSLRA 90‐Day               0
Net Funds Expended          $          (460.00) Straight LIFO Losses          $     (460.00)
Total Retained Cost         $               ‐    Dura LIFO                    $         ‐
Value of Retained Shares    $               ‐    90‐Day Average               $       35.95

                                 Account 1
    Date of Transaction      Transaction Type*            Quantity              Security   Price ($)   Cost/Proceeds ($)
        5/15/2018                    B                     200                Common Stock 53.70          10,740.00
        5/17/2018                    S                     (200)              Common Stock 56.00          (11,200.00)


*Buy (B), Sell (S)
             Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 36 of 50


Alexandru Vintu                                                              Account 1 ‐ Totals For Options
Transactions in Micron Technology Inc. (MU) Securities               Total Losses Options            $ 429,734.00
Class Period: 9/26/2017 and 11/19/2018, inclusive                    Net Options Retained                   850.00
                                                                     Net Funds Expended              $ 429,734.00


               CALL (MU) JUN 01 18 $62.5
Losses/ (Gain)                               ($325.00)
Net Options Retained                                0
Net Funds Expended                           ($325.00)
Total Retained Cost                $              ‐
Value of Retained Options          $              ‐
Last Traded Price                  $              ‐

       Date of Transaction         Transaction Type*      Quantity            Security                 Price ($)     Cost/Proceeds ($)
           5/29/2018                      BO                10        CALL (MU) JUN 01 18 $62.5         1.18             1,180.00
           5/29/2018                      SC                (5)       CALL (MU) JUN 01 18 $62.5         1.50             (750.00)
           5/29/2018                      SC                (4)       CALL (MU) JUN 01 18 $62.5         1.51             (604.00)
           5/29/2018                      SC                (1)       CALL (MU) JUN 01 18 $62.5         1.51             (151.00)


               CALL (MU) JAN 18 19 $60
Losses/ (Gain)                             ($31,380.00)
Net Options Retained/Sold                            0
Net Funds Expended                         ($31,380.00)
Total Retained Cost               $                ‐
Value of Retained Options         $                ‐
Last Traded Price                 $                ‐

       Date of Transaction         Transaction Type*      Quantity            Security                 Price ($)     Cost/Proceeds ($)
           3/16/2018                      BO                 6         CALL (MU) JAN 18 19 $60          11.25             6,750.00
           3/16/2018                      BO                 1         CALL (MU) JAN 18 19 $60          11.25             1,125.00
           3/16/2018                      BO                 1         CALL (MU) JAN 18 19 $60          11.25             1,125.00
           3/16/2018                      BO                 2         CALL (MU) JAN 18 19 $60          11.25             2,250.00
           3/16/2018                      SC                 (1)       CALL (MU) JAN 18 19 $60          11.60            (1,160.00)
           3/16/2018                      SC                 (1)       CALL (MU) JAN 18 19 $60          11.60            (1,160.00)
           3/16/2018                      SC                 (2)       CALL (MU) JAN 18 19 $60          11.60            (2,320.00)
           3/16/2018                      SC                 (1)       CALL (MU) JAN 18 19 $60          11.60            (1,160.00)
           3/16/2018                      SC                 (3)       CALL (MU) JAN 18 19 $60          11.60            (3,480.00)
           3/16/2018                      SC                 (1)       CALL (MU) JAN 18 19 $60          11.60            (1,160.00)
           3/16/2018                      SC                 (1)       CALL (MU) JAN 18 19 $60          11.60            (1,160.00)
           5/15/2018                      BO                10         CALL (MU) JAN 18 19 $60           5.90             5,900.00
           5/15/2018                      BO                10         CALL (MU) JAN 18 19 $60           5.90             5,900.00
           5/16/2018                      SC                (20)       CALL (MU) JAN 18 19 $60          7.50            (15,000.00)
           5/17/2018                      BO                10         CALL (MU) JAN 18 19 $60           7.10             7,100.00
           5/17/2018                      BO                10         CALL (MU) JAN 18 19 $60           7.00             7,000.00
           5/17/2018                      BO                 1         CALL (MU) JAN 18 19 $60           7.00              700.00
           5/17/2018                      BO                 9         CALL (MU) JAN 18 19 $60           7.00             6,300.00
           5/17/2018                      BO                10         CALL (MU) JAN 18 19 $60           6.85             6,850.00
           5/17/2018                      BO                20         CALL (MU) JAN 18 19 $60           6.85            13,700.00
           5/17/2018                      BO                10         CALL (MU) JAN 18 19 $60           6.80             6,800.00
           5/17/2018                      BO                10         CALL (MU) JAN 18 19 $60           6.70             6,700.00
           5/17/2018                      BO                10         CALL (MU) JAN 18 19 $60           6.75             6,750.00
           5/17/2018                      BO                10         CALL (MU) JAN 18 19 $60           6.35             6,350.00
           5/18/2018                      BO                10         CALL (MU) JAN 18 19 $60           6.00             6,000.00
           5/18/2018                      BO                 6         CALL (MU) JAN 18 19 $60           5.85             3,510.00
           5/18/2018                      BO                 3         CALL (MU) JAN 18 19 $60           5.85             1,755.00
           5/18/2018                      BO                 1         CALL (MU) JAN 18 19 $60           5.85              585.00
           5/18/2018                      BO                 6         CALL (MU) JAN 18 19 $60           5.82             3,492.00
             Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 37 of 50


           5/18/2018                    BO               4       CALL (MU) JAN 18 19 $60    5.82            2,328.00
           5/21/2018                    SC              (10)     CALL (MU) JAN 18 19 $60    6.75           (6,750.00)
           5/22/2018                    SC              (98)     CALL (MU) JAN 18 19 $60    8.90          (87,220.00)
           5/22/2018                    SC               (2)     CALL (MU) JAN 18 19 $60    8.90           (1,780.00)
           5/22/2018                    SC              (20)     CALL (MU) JAN 18 19 $60    9.00          (18,000.00)


                CALL (MU) JAN 18 19 $65
Losses/ (Gain)                          $472,800.00
Net Options Retained/Sold                       850
Net Funds Expended                      $472,800.00
Total Retained Cost                $            ‐
Value of Retained Options          $            ‐
Last Traded Price                  $            ‐

      Date of Transaction        Transaction Type*    Quantity          Security           Price ($)   Cost/Proceeds ($)
          6/21/2018                     BO              40       CALL (MU) JAN 18 19 $65    7.15          28,600.00
          6/21/2018                     BO              10       CALL (MU) JAN 18 19 $65    7.10           7,100.00
          6/21/2018                     BO              10       CALL (MU) JAN 18 19 $65    7.00           7,000.00
          6/21/2018                     BO              10       CALL (MU) JAN 18 19 $65    6.80           6,800.00
          6/21/2018                     BO              2        CALL (MU) JAN 18 19 $65    6.75           1,350.00
          6/21/2018                     BO              3        CALL (MU) JAN 18 19 $65    6.75           2,025.00
          6/21/2018                     BO              2        CALL (MU) JAN 18 19 $65    6.75           1,350.00
          6/21/2018                     BO              1        CALL (MU) JAN 18 19 $65    6.75            675.00
          6/21/2018                     BO              1        CALL (MU) JAN 18 19 $65    6.75            675.00
          6/21/2018                     BO              1        CALL (MU) JAN 18 19 $65    6.75            675.00
          6/21/2018                     BO              10       CALL (MU) JAN 18 19 $65    6.65           6,650.00
          6/21/2018                     BO              10       CALL (MU) JAN 18 19 $65    6.45           6,450.00
          6/21/2018                     BO              4        CALL (MU) JAN 18 19 $65    6.35           2,540.00
          6/21/2018                     BO              2        CALL (MU) JAN 18 19 $65    6.35           1,270.00
          6/21/2018                     BO              2        CALL (MU) JAN 18 19 $65    6.35           1,270.00
          6/21/2018                     BO              2        CALL (MU) JAN 18 19 $65    6.35           1,270.00
          6/21/2018                     BO              10       CALL (MU) JAN 18 19 $65    6.50           6,500.00
          6/21/2018                     BO              10       CALL (MU) JAN 18 19 $65    6.30           6,300.00
          6/21/2018                     BO              8        CALL (MU) JAN 18 19 $65    6.25           5,000.00
          6/21/2018                     BO              2        CALL (MU) JAN 18 19 $65    6.25           1,250.00
          6/21/2018                     BO              10       CALL (MU) JAN 18 19 $65    6.20           6,200.00
          6/21/2018                     BO              9        CALL (MU) JAN 18 19 $65    6.15           5,535.00
          6/21/2018                     BO              1        CALL (MU) JAN 18 19 $65    6.15            615.00
          6/21/2018                     BO              25       CALL (MU) JAN 18 19 $65    6.40          16,000.00
          6/21/2018                     BO              25       CALL (MU) JAN 18 19 $65    6.30          15,750.00
          6/21/2018                     BO              10       CALL (MU) JAN 18 19 $65    6.25           6,250.00
          6/21/2018                     BO              10       CALL (MU) JAN 18 19 $65    6.20           6,200.00
          6/21/2018                     BO              10       CALL (MU) JAN 18 19 $65    6.15           6,150.00
          6/21/2018                     BO              4        CALL (MU) JAN 18 19 $65    6.20           2,480.00
          6/21/2018                     BO              3        CALL (MU) JAN 18 19 $65    6.20           1,860.00
          6/21/2018                     BO              3        CALL (MU) JAN 18 19 $65    6.20           1,860.00
          6/21/2018                     BO              10       CALL (MU) JAN 18 19 $65    6.20           6,200.00
          6/21/2018                     BO              10       CALL (MU) JAN 18 19 $65    6.20           6,200.00
          6/22/2018                     BO              40       CALL (MU) JAN 18 19 $65    5.50          22,000.00
          6/22/2018                     BO              50       CALL (MU) JAN 18 19 $65    5.50          27,500.00
          6/22/2018                     BO              23       CALL (MU) JAN 18 19 $65    5.45          12,535.00
          6/22/2018                     BO              17       CALL (MU) JAN 18 19 $65    5.45           9,265.00
          6/22/2018                     BO              40       CALL (MU) JAN 18 19 $65    5.40          21,600.00
          6/22/2018                     BO              30       CALL (MU) JAN 18 19 $65    5.40          16,200.00
          6/22/2018                     BO              30       CALL (MU) JAN 18 19 $65    5.30          15,900.00
          6/22/2018                     BO              50       CALL (MU) JAN 18 19 $65    5.25          26,250.00
          6/22/2018                     BO              30       CALL (MU) JAN 18 19 $65    5.25          15,750.00
          6/22/2018                     BO              30       CALL (MU) JAN 18 19 $65    5.20          15,600.00
             Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 38 of 50


           6/22/2018                        BO              39       CALL (MU) JAN 18 19 $65     5.15          20,085.00
           6/22/2018                        BO              1        CALL (MU) JAN 18 19 $65     5.15           515.00
           6/22/2018                        BO              40       CALL (MU) JAN 18 19 $65     5.15          20,600.00
           6/22/2018                        BO              30       CALL (MU) JAN 18 19 $65     5.10          15,300.00
           6/22/2018                        BO              10       CALL (MU) JAN 18 19 $65     5.05          5,050.00
           6/22/2018                        BO              20       CALL (MU) JAN 18 19 $65     5.05          10,100.00
           6/25/2018                        BO              50       CALL (MU) JAN 18 19 $65     4.30          21,500.00
           6/25/2018                        BO              34       CALL (MU) JAN 18 19 $65     4.20          14,280.00
           6/25/2018                        BO              16       CALL (MU) JAN 18 19 $65     4.20          6,720.00

                                          Post‐CP
           1/18/2019                         E             (850)     CALL (MU) JAN 18 19 $65     0.00             0.00


               CALL (MU) MAR 23 18 $61
Losses/ (Gain)                                ($805.00)
Net Options Retained/Sold                            0
Net Funds Expended                            ($805.00)
Total Retained Cost              $                 ‐
Value of Retained Options        $                 ‐
Last Traded Price                $                 ‐

      Date of Transaction         Transaction Type*       Quantity           Security           Price ($)   Cost/Proceeds ($)
          3/16/2018                      BO                  1       CALL (MU) MAR 23 18 $61     2.50            250.00
          3/16/2018                      BO                  4       CALL (MU) MAR 23 18 $61     2.50           1,000.00
          3/19/2018                      SC                  (5)     CALL (MU) MAR 23 18 $61     2.77          (1,385.00)
          3/19/2018                      BO                 20       CALL (MU) MAR 23 18 $61     2.10           4,200.00
          3/19/2018                      BO                 10       CALL (MU) MAR 23 18 $61     2.05           2,050.00
          3/19/2018                      BO                  3       CALL (MU) MAR 23 18 $61     2.08            624.00
          3/19/2018                      BO                  2       CALL (MU) MAR 23 18 $61     2.08            416.00
          3/19/2018                      BO                  1       CALL (MU) MAR 23 18 $61     2.08            208.00
          3/19/2018                      BO                  4       CALL (MU) MAR 23 18 $61     2.08            832.00
          3/19/2018                      SC                 (40)     CALL (MU) MAR 23 18 $61     2.25          (9,000.00)


                PUT (MU) JUN 22 18 $51
Losses/ (Gain)                                ($210.00)
Net Options Retained/Sold                            0
Net Funds Expended                            ($210.00)
Total Retained Cost               $                ‐
Value of Retained Options         $                ‐
Last Traded Price                 $                ‐

      Date of Transaction         Transaction Type*       Quantity          Security            Price ($)   Cost/Proceeds ($)
          6/18/2018                      SO                 (30)     PUT (MU) JUN 22 18 $51      0.20           (600.00)
          6/19/2018                      BC                 30       PUT (MU) JUN 22 18 $51      0.13            390.00


               PUT (MU) JUN 22 18 $52.5
Losses/ (Gain)                              ($3,310.00)
Net Options Retained/Sold                            0
Net Funds Expended                          ($3,310.00)
Total Retained Cost               $                ‐
Value of Retained Options         $                ‐
Last Traded Price                 $                ‐

      Date of Transaction         Transaction Type*       Quantity          Security            Price ($)   Cost/Proceeds ($)
          6/20/2018                      SO                 (20)     PUT (MU) JUN 22 18 $52.5    0.21           (420.00)
          6/20/2018                      SO                  (8)     PUT (MU) JUN 22 18 $52.5    0.14           (112.00)
             Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 39 of 50


           6/20/2018                      SO              (2)      PUT (MU) JUN 22 18 $52.5    0.14            (28.00)
           6/20/2018                      SO             (30)      PUT (MU) JUN 22 18 $52.5    0.13           (390.00)
           6/20/2018                      SO             (97)      PUT (MU) JUN 22 18 $52.5    0.13          (1,261.00)
           6/20/2018                      SO              (3)      PUT (MU) JUN 22 18 $52.5    0.13            (39.00)
           6/20/2018                      SO             (39)      PUT (MU) JUN 22 18 $52.5    0.14           (546.00)
           6/20/2018                      SO              (1)      PUT (MU) JUN 22 18 $52.5    0.14            (14.00)
           6/20/2018                      SO             (46)      PUT (MU) JUN 22 18 $52.5    0.15           (690.00)
           6/20/2018                      SO              (4)      PUT (MU) JUN 22 18 $52.5    0.15            (60.00)
           6/22/2018                      BC             250       PUT (MU) JUN 22 18 $52.5    0.01           250.00


               PUT (MU) JUN 22 18 $54.5
Losses/ (Gain)                             ($296.00)
Net Options Retained/Sold                         0
Net Funds Expended                         ($296.00)
Total Retained Cost               $             ‐
Value of Retained Options         $             ‐
Last Traded Price                 $             ‐

      Date of Transaction         Transaction Type*     Quantity          Security            Price ($)   Cost/Proceeds ($)
          6/19/2018                      SO               (5)      PUT (MU) JUN 22 18 $54.5    0.59           (295.00)
          6/19/2018                      SO               (2)      PUT (MU) JUN 22 18 $54.5    0.59           (118.00)
          6/19/2018                      SO               (1)      PUT (MU) JUN 22 18 $54.5    0.59            (59.00)
          6/19/2018                      SO               (2)      PUT (MU) JUN 22 18 $54.5    0.59           (118.00)
          6/19/2018                      SO               (3)      PUT (MU) JUN 22 18 $54.5    0.60           (180.00)
          6/19/2018                      SO               (5)      PUT (MU) JUN 22 18 $54.5    0.60           (300.00)
          6/19/2018                      SO               (2)      PUT (MU) JUN 22 18 $54.5    0.60           (120.00)
          6/20/2018                      BC               3        PUT (MU) JUN 22 18 $54.5    0.43            129.00
          6/20/2018                      BC               1        PUT (MU) JUN 22 18 $54.5    0.45            45.00
          6/20/2018                      BC               2        PUT (MU) JUN 22 18 $54.5    0.45            90.00
          6/20/2018                      BC               1        PUT (MU) JUN 22 18 $54.5    0.45            45.00
          6/20/2018                      BC               10       PUT (MU) JUN 22 18 $54.5    0.45            450.00
          6/20/2018                      BC               3        PUT (MU) JUN 22 18 $54.5    0.45            135.00


               CALL (MU) JUN 01 18 $60
Losses/ (Gain)                            ($2,860.00)
Net Options Retained/Sold                          0
Net Funds Expended                        ($2,860.00)
Total Retained Cost               $              ‐
Value of Retained Options         $              ‐
Last Traded Price                 $              ‐

      Date of Transaction         Transaction Type*     Quantity          Security            Price ($)   Cost/Proceeds ($)
           6/1/2018                      SO               (30)     CALL (MU) JUN 01 18 $60     0.17           (510.00)
           6/1/2018                      SO               (30)     CALL (MU) JUN 01 18 $60     0.20           (600.00)
           6/1/2018                      SO               (24)     CALL (MU) JUN 01 18 $60     0.23           (552.00)
           6/1/2018                      SO                (6)     CALL (MU) JUN 01 18 $60     0.23           (138.00)
           6/1/2018                      SO               (27)     CALL (MU) JUN 01 18 $60     0.26           (702.00)
           6/1/2018                      SO                (3)     CALL (MU) JUN 01 18 $60     0.26            (78.00)
           6/1/2018                      SO               (10)     CALL (MU) JUN 01 18 $60     0.28           (280.00)
           6/1/2018                       E              130       CALL (MU) JUN 01 18 $60     0.00             0.00


               CALL (MU) JUN 22 18 $67
Losses/ (Gain)                            ($1,960.00)
Net Options Retained/Sold                          0
Net Funds Expended                        ($1,960.00)
Total Retained Cost               $              ‐
             Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 40 of 50


Value of Retained Options         $              ‐
Last Traded Price                 $              ‐

       Date of Transaction         Transaction Type*    Quantity          Security             Price ($)   Cost/Proceeds ($)
           6/20/2018                      SO              (40)     CALL (MU) JUN 22 18 $67      0.34          (1,360.00)
           6/20/2018                      SO              (10)     CALL (MU) JUN 22 18 $67      0.20           (200.00)
           6/20/2018                      SO               (5)     CALL (MU) JUN 22 18 $67      0.20           (100.00)
           6/20/2018                      SO               (1)     CALL (MU) JUN 22 18 $67      0.20            (20.00)
           6/20/2018                      SO              (14)     CALL (MU) JUN 22 18 $67      0.20           (280.00)
           6/22/2018                       E              70       CALL (MU) JUN 22 18 $67      0.00             0.00


               CALL (MU) JUN 01 18 $65.5
Losses/ (Gain)                              ($710.00)
Net Options Retained/Sold                          0
Net Funds Expended                          ($710.00)
Total Retained Cost                $             ‐
Value of Retained Options          $             ‐
Last Traded Price                  $             ‐

       Date of Transaction         Transaction Type*    Quantity           Security            Price ($)   Cost/Proceeds ($)
           5/29/2018                      SO              (8)      CALL (MU) JUN 01 18 $65.5    0.56           (448.00)
           5/29/2018                      SO              (2)      CALL (MU) JUN 01 18 $65.5    0.56           (112.00)
           5/29/2018                      SO              (5)      CALL (MU) JUN 01 18 $65.5    0.57           (285.00)
           5/29/2018                      SO              (5)      CALL (MU) JUN 01 18 $65.5    0.57           (285.00)
           5/29/2018                      SO              (1)      CALL (MU) JUN 01 18 $65.5    0.60            (60.00)
           5/29/2018                      SO              (9)      CALL (MU) JUN 01 18 $65.5    0.60           (540.00)
           5/29/2018                      BC              30       CALL (MU) JUN 01 18 $65.5    0.34           1,020.00


               CALL (MU) JUN 01 18 $66.5
Losses/ (Gain)                              ($130.00)
Net Options Retained/Sold                          0
Net Funds Expended                          ($130.00)
Total Retained Cost                $             ‐
Value of Retained Options          $             ‐
Last Traded Price                  $             ‐

       Date of Transaction         Transaction Type*    Quantity           Security            Price ($)   Cost/Proceeds ($)
           5/29/2018                      SO              (10)     CALL (MU) JUN 01 18 $66.5    0.34           (340.00)
           5/29/2018                      BC               2       CALL (MU) JUN 01 18 $66.5    0.21            42.00
           5/29/2018                      BC               2       CALL (MU) JUN 01 18 $66.5    0.21            42.00
           5/29/2018                      BC               6       CALL (MU) JUN 01 18 $66.5    0.21            126.00


               CALL (MU) JUN 01 18 $67.5
Losses/ (Gain)                              ($270.00)
Net Options Retained/Sold                          0
Net Funds Expended                          ($270.00)
Total Retained Cost                $             ‐
Value of Retained Options          $             ‐
Last Traded Price                  $             ‐

       Date of Transaction         Transaction Type*    Quantity           Security            Price ($)   Cost/Proceeds ($)
           5/30/2018                      SO              (20)     CALL (MU) JUN 01 18 $67.5    0.20           (400.00)
           5/30/2018                      SO              (20)     CALL (MU) JUN 01 18 $67.5    0.19           (380.00)
           5/30/2018                      SO              (20)     CALL (MU) JUN 01 18 $67.5    0.23           (460.00)
           5/30/2018                      SO              (20)     CALL (MU) JUN 01 18 $67.5    0.26           (520.00)
           5/30/2018                      BC              10       CALL (MU) JUN 01 18 $67.5    0.18            180.00
             Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 41 of 50


           5/30/2018                       BC             30       CALL (MU) JUN 01 18 $67.5    0.17           510.00
           5/30/2018                       BC             40       CALL (MU) JUN 01 18 $67.5    0.20           800.00


               CALL (MU) JUN 08 18 $62.5
Losses/ (Gain)                              ($180.00)
Net Options Retained/Sold                          0
Net Funds Expended                          ($180.00)
Total Retained Cost                $             ‐
Value of Retained Options          $             ‐
Last Traded Price                  $             ‐

       Date of Transaction         Transaction Type*    Quantity           Security            Price ($)   Cost/Proceeds ($)
            6/5/2018                      SO              (29)     CALL (MU) JUN 08 18 $62.5    0.16           (464.00)
            6/5/2018                      SO               (1)     CALL (MU) JUN 08 18 $62.5    0.16            (16.00)
            6/6/2018                      BC              30       CALL (MU) JUN 08 18 $62.5    0.10            300.00


               CALL (MU) JUN 15 18 $64.5
Losses/ (Gain)                              ($430.00)
Net Options Retained/Sold                          0
Net Funds Expended                          ($430.00)
Total Retained Cost                $             ‐
Value of Retained Options          $             ‐
Last Traded Price                  $             ‐

       Date of Transaction         Transaction Type*    Quantity           Security            Price ($)   Cost/Proceeds ($)
           6/11/2018                      SO              (10)     CALL (MU) JUN 15 18 $64.5    0.50           (500.00)
           6/11/2018                      SO              (10)     CALL (MU) JUN 15 18 $64.5    0.52           (520.00)
           6/11/2018                      SO              (20)     CALL (MU) JUN 15 18 $64.5    0.59          (1,180.00)
           6/11/2018                      SO              (10)     CALL (MU) JUN 15 18 $64.5    0.63           (630.00)
           6/11/2018                      SO               (2)     CALL (MU) JUN 15 18 $64.5    0.60           (120.00)
           6/11/2018                      SO               (1)     CALL (MU) JUN 15 18 $64.5    0.60            (60.00)
           6/11/2018                      SO               (2)     CALL (MU) JUN 15 18 $64.5    0.60           (120.00)
           6/11/2018                      SO               (5)     CALL (MU) JUN 15 18 $64.5    0.60           (300.00)
           6/11/2018                      BC              33       CALL (MU) JUN 15 18 $64.5    0.50           1,650.00
           6/11/2018                      BC              14       CALL (MU) JUN 15 18 $64.5    0.50            700.00
           6/11/2018                      BC              13       CALL (MU) JUN 15 18 $64.5    0.50            650.00


               CALL (MU) JUN 22 18 $65
Losses/ (Gain)                              ($200.00)
Net Options Retained/Sold                          0
Net Funds Expended                          ($200.00)
Total Retained Cost               $              ‐
Value of Retained Options         $              ‐
Last Traded Price                 $              ‐

       Date of Transaction         Transaction Type*    Quantity          Security             Price ($)   Cost/Proceeds ($)
           6/18/2018                      SO              (1)      CALL (MU) JUN 22 18 $65      0.48            (48.00)
           6/18/2018                      SO              (2)      CALL (MU) JUN 22 18 $65      0.48            (96.00)
           6/18/2018                      SO              (3)      CALL (MU) JUN 22 18 $65      0.48           (144.00)
           6/18/2018                      SO              (4)      CALL (MU) JUN 22 18 $65      0.48           (192.00)
           6/18/2018                      SO              (1)      CALL (MU) JUN 22 18 $65      0.50            (50.00)
           6/18/2018                      SO              (1)      CALL (MU) JUN 22 18 $65      0.50            (50.00)
           6/18/2018                      SO              (2)      CALL (MU) JUN 22 18 $65      0.50           (100.00)
           6/18/2018                      SO              (1)      CALL (MU) JUN 22 18 $65      0.50            (50.00)
           6/18/2018                      SO              (2)      CALL (MU) JUN 22 18 $65      0.50           (100.00)
           6/18/2018                      SO              (3)      CALL (MU) JUN 22 18 $65      0.50           (150.00)
               Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 42 of 50


            6/19/2018                          BC                3         CALL (MU) JUN 22 18 $65               0.39   117.00
            6/19/2018                          BC                6         CALL (MU) JUN 22 18 $65               0.39   234.00
            6/19/2018                          BC                9         CALL (MU) JUN 22 18 $65               0.39   351.00
            6/19/2018                          BC                2         CALL (MU) JUN 22 18 $65               0.39   78.00


*Buy (B), Sell (S), Sell to Open (SO), Buy to Open (BO), Sell to Close (SC), Buy to Close (BC), Expiration (E)
             Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 43 of 50


Alexandru Vintu                                                             Account 2 ‐ Totals For Options
Transactions in Micron Technology Inc. (MU) Securities              Total Losses Options            $ 80,968.00
Class Period: 9/26/2017 and 11/19/2018, inclusive                   Net Options Retained                   64.00
                                                                    Net Funds Expended              $ 80,968.00


              CALL (MU) JUN 15 18 $60.5
Losses/ (Gain)                              ($470.00)
Net Options Retained                               0
Net Funds Expended                          ($470.00)
Total Retained Cost               $              ‐
Value of Retained Options         $              ‐
Last Traded Price                 $              ‐

      Date of Transaction         Transaction Type*      Quantity            Security                Price ($)     Cost/Proceeds ($)
          6/13/2018                      BO                 9        CALL (MU) JUN 15 18 $60.5        1.08              972.00
          6/13/2018                      BO                 1        CALL (MU) JUN 15 18 $60.5        1.08              108.00
          6/13/2018                      SC                (10)      CALL (MU) JUN 15 18 $60.5        1.30            (1,300.00)
          6/13/2018                      BO                 10       CALL (MU) JUN 15 18 $60.5        1.06             1,060.00
          6/13/2018                      SC                (10)      CALL (MU) JUN 15 18 $60.5        1.13            (1,130.00)
          6/13/2018                      BO                 9        CALL (MU) JUN 15 18 $60.5        1.00              900.00
          6/13/2018                      BO                 1        CALL (MU) JUN 15 18 $60.5        1.00              100.00
          6/13/2018                      BO                 10       CALL (MU) JUN 15 18 $60.5        0.75              750.00
          6/13/2018                      BO                 10       CALL (MU) JUN 15 18 $60.5        0.77              770.00
          6/13/2018                      SC                (30)      CALL (MU) JUN 15 18 $60.5        0.90            (2,700.00)


              CALL (MU) JUN 15 18 $64.5
Losses/ (Gain)                              ($200.00)
Net Options Retained                               0
Net Funds Expended                          ($200.00)
Total Retained Cost               $              ‐
Value of Retained Options         $              ‐
Last Traded Price                 $              ‐

      Date of Transaction         Transaction Type*      Quantity            Security                Price ($)     Cost/Proceeds ($)
          6/11/2018                      BO                 18       CALL (MU) JUN 15 18 $64.5        0.30              540.00
          6/11/2018                      BO                  2       CALL (MU) JUN 15 18 $64.5        0.30               60.00
          6/11/2018                      SC                (17)      CALL (MU) JUN 15 18 $64.5        0.36             (612.00)
          6/11/2018                      SC                 (3)      CALL (MU) JUN 15 18 $64.5        0.36             (108.00)
          6/11/2018                      BO                  4       CALL (MU) JUN 15 18 $64.5        0.32              128.00
          6/11/2018                      BO                  3       CALL (MU) JUN 15 18 $64.5        0.32               96.00
          6/11/2018                      BO                 11       CALL (MU) JUN 15 18 $64.5        0.32              352.00
          6/11/2018                      BO                  2       CALL (MU) JUN 15 18 $64.5        0.32               64.00
          6/11/2018                      SC                (20)      CALL (MU) JUN 15 18 $64.5        0.36             (720.00)


               CALL (MU) JAN 18 19 $60
Losses/ (Gain)                            ($6,680.00)
Net Options Retained                               0
Net Funds Expended                        ($6,680.00)
Total Retained Cost               $              ‐
Value of Retained Options         $              ‐
Last Traded Price                 $              ‐

      Date of Transaction         Transaction Type*      Quantity            Security                Price ($)     Cost/Proceeds ($)
          5/31/2018                      BO                 1         CALL (MU) JAN 18 19 $60         8.50              850.00
          5/31/2018                      BO                 9         CALL (MU) JAN 18 19 $60         8.50             7,650.00
          5/31/2018                      SC                (10)       CALL (MU) JAN 18 19 $60         8.65            (8,650.00)
 Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 44 of 50


5/31/2018         BO          8    CALL (MU) JAN 18 19 $60   8.40     6,720.00
5/31/2018         BO          1    CALL (MU) JAN 18 19 $60   8.40      840.00
5/31/2018         BO          1    CALL (MU) JAN 18 19 $60   8.40      840.00
5/31/2018         BO          3    CALL (MU) JAN 18 19 $60   8.30     2,490.00
5/31/2018         BO          1    CALL (MU) JAN 18 19 $60   8.30      830.00
5/31/2018         BO          6    CALL (MU) JAN 18 19 $60   8.30     4,980.00
5/31/2018         BO          7    CALL (MU) JAN 18 19 $60   8.20     5,740.00
5/31/2018         BO          3    CALL (MU) JAN 18 19 $60   8.20     2,460.00
5/31/2018         BO         20    CALL (MU) JAN 18 19 $60   8.05    16,100.00
5/31/2018         BO         10    CALL (MU) JAN 18 19 $60   8.12     8,120.00
5/31/2018         BO         10    CALL (MU) JAN 18 19 $60   8.05     8,050.00
5/31/2018         BO         10    CALL (MU) JAN 18 19 $60   7.95     7,950.00
5/31/2018         BO         10    CALL (MU) JAN 18 19 $60   7.85     7,850.00
5/31/2018         BO         10    CALL (MU) JAN 18 19 $60   7.90     7,900.00
5/31/2018         SC        (10)   CALL (MU) JAN 18 19 $60   8.20    (8,200.00)
5/31/2018         SC        (10)   CALL (MU) JAN 18 19 $60   8.25    (8,250.00)
5/31/2018         SC        (10)   CALL (MU) JAN 18 19 $60   8.20    (8,200.00)
5/31/2018         SC        (10)   CALL (MU) JAN 18 19 $60   8.25    (8,250.00)
5/31/2018         SC        (20)   CALL (MU) JAN 18 19 $60   8.30   (16,600.00)
5/31/2018         SC        (20)   CALL (MU) JAN 18 19 $60   8.30   (16,600.00)
5/31/2018         SC        (10)   CALL (MU) JAN 18 19 $60   8.30    (8,300.00)
5/31/2018         SC        (10)   CALL (MU) JAN 18 19 $60   8.35    (8,350.00)
 6/4/2018         BO         10    CALL (MU) JAN 18 19 $60   8.30     8,300.00
 6/4/2018         BO          7    CALL (MU) JAN 18 19 $60   8.05     5,635.00
 6/4/2018         BO          3    CALL (MU) JAN 18 19 $60   8.05     2,415.00
 6/4/2018         BO         10    CALL (MU) JAN 18 19 $60   7.76     7,760.00
 6/4/2018         BO          3    CALL (MU) JAN 18 19 $60   7.70     2,310.00
 6/4/2018         BO          7    CALL (MU) JAN 18 19 $60   7.70     5,390.00
 6/4/2018         BO         10    CALL (MU) JAN 18 19 $60   7.65     7,650.00
 6/4/2018         SC        (20)   CALL (MU) JAN 18 19 $60   8.00   (16,000.00)
 6/4/2018         SC        (10)   CALL (MU) JAN 18 19 $60   8.05    (8,050.00)
 6/4/2018         SC        (10)   CALL (MU) JAN 18 19 $60   8.10    (8,100.00)
 6/4/2018         SC        (10)   CALL (MU) JAN 18 19 $60   8.15    (8,150.00)
 6/4/2018         BO         10    CALL (MU) JAN 18 19 $60   8.35     8,350.00
 6/4/2018         BO         10    CALL (MU) JAN 18 19 $60   8.30     8,300.00
 6/4/2018         BO         10    CALL (MU) JAN 18 19 $60   8.25     8,250.00
 6/4/2018         SC        (10)   CALL (MU) JAN 18 19 $60   8.40    (8,400.00)
 6/4/2018         SC        (20)   CALL (MU) JAN 18 19 $60   8.40   (16,800.00)
 6/4/2018         BO          9    CALL (MU) JAN 18 19 $60   8.65     7,785.00
 6/4/2018         BO          1    CALL (MU) JAN 18 19 $60   8.65      865.00
 6/4/2018         BO          5    CALL (MU) JAN 18 19 $60   8.64     4,320.00
 6/4/2018         BO          5    CALL (MU) JAN 18 19 $60   8.64     4,320.00
 6/4/2018         BO         10    CALL (MU) JAN 18 19 $60   8.60     8,600.00
 6/4/2018         BO         10    CALL (MU) JAN 18 19 $60   8.55     8,550.00
 6/4/2018         SC        (20)   CALL (MU) JAN 18 19 $60   8.70   (17,400.00)
 6/4/2018         SC        (20)   CALL (MU) JAN 18 19 $60   8.75   (17,500.00)
6/15/2018         BO         10    CALL (MU) JAN 18 19 $60   7.40     7,400.00
6/15/2018         SC         (1)   CALL (MU) JAN 18 19 $60   7.50     (750.00)
6/15/2018         SC         (8)   CALL (MU) JAN 18 19 $60   7.50    (6,000.00)
6/15/2018         SC         (1)   CALL (MU) JAN 18 19 $60   7.50     (750.00)
6/15/2018         BO         10    CALL (MU) JAN 18 19 $60   7.75     7,750.00
6/15/2018         BO         10    CALL (MU) JAN 18 19 $60   7.75     7,750.00
6/15/2018         SC         (1)   CALL (MU) JAN 18 19 $60   7.80     (780.00)
6/15/2018         SC         (2)   CALL (MU) JAN 18 19 $60   7.80    (1,560.00)
6/15/2018         SC        (12)   CALL (MU) JAN 18 19 $60   7.80    (9,360.00)
6/15/2018         SC         (2)   CALL (MU) JAN 18 19 $60   7.80    (1,560.00)
6/15/2018         SC         (2)   CALL (MU) JAN 18 19 $60   7.80    (1,560.00)
6/15/2018         SC         (1)   CALL (MU) JAN 18 19 $60   7.80     (780.00)
6/15/2018         BO          9    CALL (MU) JAN 18 19 $60   8.15     7,335.00
             Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 45 of 50


           6/15/2018                       BO                1      CALL (MU) JAN 18 19 $60      8.15             815.00
           6/15/2018                       BO                5      CALL (MU) JAN 18 19 $60      8.10            4,050.00
           6/15/2018                       BO                1      CALL (MU) JAN 18 19 $60      8.10             810.00
           6/15/2018                       BO                2      CALL (MU) JAN 18 19 $60      8.10            1,620.00
           6/15/2018                       BO                1      CALL (MU) JAN 18 19 $60      8.10             810.00
           6/15/2018                       BO                1      CALL (MU) JAN 18 19 $60      8.10             810.00
           6/15/2018                       BO               10      CALL (MU) JAN 18 19 $60      8.05            8,050.00
           6/15/2018                       BO               10      CALL (MU) JAN 18 19 $60      8.00            8,000.00
           6/15/2018                       BO               10      CALL (MU) JAN 18 19 $60      7.90            7,900.00
           6/15/2018                       BO               10      CALL (MU) JAN 18 19 $60      7.85            7,850.00
           6/15/2018                       BO                8      CALL (MU) JAN 18 19 $60      7.80            6,240.00
           6/15/2018                       BO                2      CALL (MU) JAN 18 19 $60      7.80            1,560.00
           6/18/2018                       BO               10      CALL (MU) JAN 18 19 $60      7.30            7,300.00
           6/18/2018                       BO               10      CALL (MU) JAN 18 19 $60      7.40            7,400.00
           6/18/2018                       BO               10      CALL (MU) JAN 18 19 $60      7.25            7,250.00
           6/18/2018                       BO               10      CALL (MU) JAN 18 19 $60      7.15            7,150.00
           6/18/2018                       SC              (10)     CALL (MU) JAN 18 19 $60      7.90           (7,900.00)
           6/18/2018                       SC              (10)     CALL (MU) JAN 18 19 $60      7.95           (7,950.00)
           6/18/2018                       SC              (40)     CALL (MU) JAN 18 19 $60      8.00          (32,000.00)
           6/18/2018                       SC              (10)     CALL (MU) JAN 18 19 $60      7.90           (7,900.00)
           6/18/2018                       SC              (10)     CALL (MU) JAN 18 19 $60      7.80           (7,800.00)
           6/18/2018                       SC              (10)     CALL (MU) JAN 18 19 $60      7.75           (7,750.00)
           6/18/2018                       SC              (10)     CALL (MU) JAN 18 19 $60      7.80           (7,800.00)
           6/18/2018                       SC              (10)     CALL (MU) JAN 18 19 $60      7.85           (7,850.00)
           6/19/2018                       BO                1      CALL (MU) JAN 18 19 $60      7.85             785.00
           6/19/2018                       BO                9      CALL (MU) JAN 18 19 $60      7.85            7,065.00
           6/19/2018                       BO               10      CALL (MU) JAN 18 19 $60      7.80            7,800.00
           6/19/2018                       BO               10      CALL (MU) JAN 18 19 $60      7.80            7,800.00
           6/19/2018                       SC               (1)     CALL (MU) JAN 18 19 $60      8.10            (810.00)
           6/19/2018                       SC               (1)     CALL (MU) JAN 18 19 $60      8.10            (810.00)
           6/19/2018                       SC               (2)     CALL (MU) JAN 18 19 $60      8.10           (1,620.00)
           6/19/2018                       SC               (2)     CALL (MU) JAN 18 19 $60      8.10           (1,620.00)
           6/19/2018                       SC               (3)     CALL (MU) JAN 18 19 $60      8.10           (2,430.00)
           6/19/2018                       SC               (2)     CALL (MU) JAN 18 19 $60      8.10           (1,620.00)
           6/19/2018                       SC              (18)     CALL (MU) JAN 18 19 $60      8.10          (14,580.00)
           6/19/2018                       SC               (1)     CALL (MU) JAN 18 19 $60      8.10            (810.00)


               CALL (MU) JAN 18 19 $62.5
Losses/ (Gain)                             ($3,115.00)
Net Options Retained                                0
Net Funds Expended                         ($3,115.00)
Total Retained Cost                $              ‐
Value of Retained Options          $              ‐
Last Traded Price                  $              ‐

      Date of Transaction         Transaction Type*      Quantity           Security            Price ($)   Cost/Proceeds ($)
           6/5/2018                      BO                 20      CALL (MU) JAN 18 19 $62.5    7.70          15,400.00
           6/5/2018                      SC                (10)     CALL (MU) JAN 18 19 $62.5    7.80          (7,800.00)
           6/5/2018                      SC                 (1)     CALL (MU) JAN 18 19 $62.5    7.80           (780.00)
           6/5/2018                      SC                 (9)     CALL (MU) JAN 18 19 $62.5    7.80          (7,020.00)
           6/7/2018                      BO                 10      CALL (MU) JAN 18 19 $62.5    8.00           8,000.00
           6/7/2018                      BO                 10      CALL (MU) JAN 18 19 $62.5    7.85           7,850.00
           6/7/2018                      SC                 (1)     CALL (MU) JAN 18 19 $62.5    8.05           (805.00)
           6/7/2018                      SC                 (1)     CALL (MU) JAN 18 19 $62.5    8.05           (805.00)
           6/7/2018                      SC                 (2)     CALL (MU) JAN 18 19 $62.5    8.05          (1,610.00)
           6/7/2018                      SC                 (3)     CALL (MU) JAN 18 19 $62.5    8.05          (2,415.00)
           6/7/2018                      SC                 (4)     CALL (MU) JAN 18 19 $62.5    8.05          (3,220.00)
           6/7/2018                      SC                 (1)     CALL (MU) JAN 18 19 $62.5    8.05           (805.00)
             Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 46 of 50


            6/7/2018                     SC               (6)     CALL (MU) JAN 18 19 $62.5    8.05           (4,830.00)
            6/7/2018                     SC               (1)     CALL (MU) JAN 18 19 $62.5    8.05            (805.00)
            6/7/2018                     SC               (1)     CALL (MU) JAN 18 19 $62.5    8.05            (805.00)
            6/7/2018                     BO               10      CALL (MU) JAN 18 19 $62.5    7.80            7,800.00
            6/7/2018                     BO                5      CALL (MU) JAN 18 19 $62.5    7.54            3,770.00
            6/7/2018                     BO                5      CALL (MU) JAN 18 19 $62.5    7.54            3,770.00
            6/7/2018                     BO                8      CALL (MU) JAN 18 19 $62.5    7.55            6,040.00
            6/7/2018                     BO                2      CALL (MU) JAN 18 19 $62.5    7.55            1,510.00
            6/7/2018                     BO                2      CALL (MU) JAN 18 19 $62.5    7.40            1,480.00
            6/7/2018                     BO                2      CALL (MU) JAN 18 19 $62.5    7.40            1,480.00
            6/7/2018                     BO                1      CALL (MU) JAN 18 19 $62.5    7.40             740.00
            6/7/2018                     BO                1      CALL (MU) JAN 18 19 $62.5    7.40             740.00
            6/7/2018                     BO                2      CALL (MU) JAN 18 19 $62.5    7.40            1,480.00
            6/7/2018                     BO                2      CALL (MU) JAN 18 19 $62.5    7.40            1,480.00
            6/7/2018                     BO               10      CALL (MU) JAN 18 19 $62.5    7.35            7,350.00
            6/7/2018                     BO               10      CALL (MU) JAN 18 19 $62.5    7.35            7,350.00
            6/7/2018                     BO                9      CALL (MU) JAN 18 19 $62.5    7.30            6,570.00
            6/7/2018                     BO                1      CALL (MU) JAN 18 19 $62.5    7.30             730.00
            6/7/2018                     SC              (10)     CALL (MU) JAN 18 19 $62.5    7.55           (7,550.00)
            6/7/2018                     SC              (20)     CALL (MU) JAN 18 19 $62.5    7.55          (15,100.00)
            6/7/2018                     SC              (20)     CALL (MU) JAN 18 19 $62.5    7.60          (15,200.00)
            6/7/2018                     SC              (20)     CALL (MU) JAN 18 19 $62.5    7.60          (15,200.00)
            6/7/2018                     BO               10      CALL (MU) JAN 18 19 $62.5    7.80            7,800.00
            6/7/2018                     BO               10      CALL (MU) JAN 18 19 $62.5    7.75            7,750.00
            6/7/2018                     SC              (10)     CALL (MU) JAN 18 19 $62.5    7.85           (7,850.00)
            6/7/2018                     SC              (10)     CALL (MU) JAN 18 19 $62.5    7.85           (7,850.00)
           6/12/2018                     BO               11      CALL (MU) JAN 18 19 $62.5    8.40            9,240.00
           6/12/2018                     BO               20      CALL (MU) JAN 18 19 $62.5    8.25           16,500.00
           6/12/2018                     BO               2       CALL (MU) JAN 18 19 $62.5    8.20            1,640.00
           6/12/2018                     BO               6       CALL (MU) JAN 18 19 $62.5    8.20            4,920.00
           6/12/2018                     BO               2       CALL (MU) JAN 18 19 $62.5    8.20            1,640.00
           6/12/2018                     SC              (31)     CALL (MU) JAN 18 19 $62.5    8.45          (26,195.00)
           6/12/2018                     SC              (10)     CALL (MU) JAN 18 19 $62.5    8.55           (8,550.00)
           6/12/2018                     BO               10      CALL (MU) JAN 18 19 $62.5    8.10            8,100.00
           6/12/2018                     BO               20      CALL (MU) JAN 18 19 $62.5    8.05           16,100.00
           6/12/2018                     BO               10      CALL (MU) JAN 18 19 $62.5    8.00            8,000.00
           6/12/2018                     BO               10      CALL (MU) JAN 18 19 $62.5    7.95            7,950.00
           6/12/2018                     SC              (10)     CALL (MU) JAN 18 19 $62.5    8.15           (8,150.00)
           6/12/2018                     SC              (10)     CALL (MU) JAN 18 19 $62.5    8.20           (8,200.00)
           6/12/2018                     SC              (30)     CALL (MU) JAN 18 19 $62.5    8.25          (24,750.00)


               CALL (MU) JAN 18 19 $65
Losses/ (Gain)                           $26,653.00
Net Options Retained                              64
Net Funds Expended                       $26,653.00
Total Retained Cost              $              ‐
Value of Retained Options        $              ‐
Last Traded Price                $              ‐

      Date of Transaction        Transaction Type*     Quantity          Security             Price ($)   Cost/Proceeds ($)
          6/25/2018                     BO              100       CALL (MU) JAN 18 19 $65      3.80           38,000.00
          6/25/2018                     BO                3       CALL (MU) JAN 18 19 $65      3.65            1,095.00
          6/25/2018                     BO                47      CALL (MU) JAN 18 19 $65      3.70           17,390.00
          6/27/2018                     BO                19      CALL (MU) JAN 18 19 $65      3.25            6,175.00
          6/27/2018                     BO                21      CALL (MU) JAN 18 19 $65      3.25            6,825.00
          6/28/2018                     BO                10      CALL (MU) JAN 18 19 $65      3.20            3,200.00
           7/2/2018                     BO                10      CALL (MU) JAN 18 19 $65      3.00            3,000.00
           7/2/2018                     SC               (50)     CALL (MU) JAN 18 19 $65      3.70          (18,500.00)
             Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 47 of 50


            7/2/2018                       SC               (1)     CALL (MU) JAN 18 19 $65    3.75            (375.00)
            7/2/2018                       SC              (49)     CALL (MU) JAN 18 19 $65    3.75          (18,375.00)
            7/2/2018                       SC               (1)     CALL (MU) JAN 18 19 $65    3.80            (380.00)
            7/2/2018                       SC              (16)     CALL (MU) JAN 18 19 $65    3.80           (6,080.00)
            7/3/2018                       BO               20      CALL (MU) JAN 18 19 $65    3.00            6,000.00
            7/3/2018                       BO               20      CALL (MU) JAN 18 19 $65    2.85            5,700.00
            7/3/2018                       BO               20      CALL (MU) JAN 18 19 $65    2.67            5,340.00
            7/3/2018                       BO               20      CALL (MU) JAN 18 19 $65    2.67            5,340.00
            7/9/2018                       SC              (73)     CALL (MU) JAN 18 19 $65    3.25          (23,725.00)
            7/9/2018                       SC               (1)     CALL (MU) JAN 18 19 $65    3.30            (330.00)
            7/9/2018                       SC              (29)     CALL (MU) JAN 18 19 $65    3.30           (9,570.00)
            7/9/2018                       SC               (2)     CALL (MU) JAN 18 19 $65    3.35            (670.00)
            7/9/2018                       SC               (2)     CALL (MU) JAN 18 19 $65    3.35            (670.00)
            7/9/2018                       SC               (2)     CALL (MU) JAN 18 19 $65    3.35            (670.00)
            7/9/2018                       SC              (14)     CALL (MU) JAN 18 19 $65    3.35           (4,690.00)
            7/9/2018                       SC              (19)     CALL (MU) JAN 18 19 $65    3.40           (6,460.00)
            7/9/2018                       SC               (6)     CALL (MU) JAN 18 19 $65    3.40           (2,040.00)
            7/9/2018                       SC              (25)     CALL (MU) JAN 18 19 $65    3.45           (8,625.00)
           7/18/2018                       BO                1      CALL (MU) JAN 18 19 $65    4.90             490.00
           7/18/2018                       BO                1      CALL (MU) JAN 18 19 $65    4.90             490.00
           7/18/2018                       BO               23      CALL (MU) JAN 18 19 $65    4.90           11,270.00
           7/18/2018                       BO                2      CALL (MU) JAN 18 19 $65    4.90             980.00
           7/18/2018                       BO                3      CALL (MU) JAN 18 19 $65    4.90            1,470.00
           7/18/2018                       BO                7      CALL (MU) JAN 18 19 $65    4.85            3,395.00
           7/18/2018                       BO                3      CALL (MU) JAN 18 19 $65    4.85            1,455.00
           7/18/2018                       BO               10      CALL (MU) JAN 18 19 $65    4.85            4,850.00
           7/19/2018                       BO                9      CALL (MU) JAN 18 19 $65    4.30            3,870.00
           7/19/2018                       BO                1      CALL (MU) JAN 18 19 $65    4.30             430.00
           7/30/2018                       BO                4      CALL (MU) JAN 18 19 $65    2.62            1,048.00

                                         Post‐CP
           1/18/2019                        E              (64)     CALL (MU) JAN 18 19 $65    0.00             0.00


               CALL (MU) OCT 19 18 $60
Losses/ (Gain)                             ($1,650.00)
Net Options Retained                                0
Net Funds Expended                         ($1,650.00)
Total Retained Cost              $                ‐
Value of Retained Options        $                ‐
Last Traded Price                $                ‐

      Date of Transaction        Transaction Type*       Quantity          Security           Price ($)   Cost/Proceeds ($)
           6/8/2018                     BO                  10      CALL (MU) OCT 19 18 $60    6.40           6,400.00
           6/8/2018                     BO                  10      CALL (MU) OCT 19 18 $60    6.35           6,350.00
           6/8/2018                     BO                  10      CALL (MU) OCT 19 18 $60    6.30           6,300.00
           6/8/2018                     SC                 (30)     CALL (MU) OCT 19 18 $60    6.55          (19,650.00)
           6/8/2018                     BO                  10      CALL (MU) OCT 19 18 $60    6.70           6,700.00
           6/8/2018                     BO                  10      CALL (MU) OCT 19 18 $60    6.60           6,600.00
           6/8/2018                     BO                  10      CALL (MU) OCT 19 18 $60    6.60           6,600.00
           6/8/2018                     SC                 (30)     CALL (MU) OCT 19 18 $60    6.75          (20,250.00)
           6/8/2018                     BO                  1       CALL (MU) OCT 19 18 $60    7.00            700.00
           6/8/2018                     BO                  1       CALL (MU) OCT 19 18 $60    7.00            700.00
           6/8/2018                     BO                  1       CALL (MU) OCT 19 18 $60    7.00            700.00
           6/8/2018                     BO                  2       CALL (MU) OCT 19 18 $60    7.00           1,400.00
           6/8/2018                     BO                  5       CALL (MU) OCT 19 18 $60    7.00           3,500.00
           6/8/2018                     BO                  10      CALL (MU) OCT 19 18 $60    6.95           6,950.00
           6/8/2018                     BO                  10      CALL (MU) OCT 19 18 $60    6.90           6,900.00
           6/8/2018                     BO                  10      CALL (MU) OCT 19 18 $60    6.85           6,850.00
             Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 48 of 50


           6/8/2018                       BO              10      CALL (MU) OCT 19 18 $60     6.80            6,800.00
           6/8/2018                       BO              10      CALL (MU) OCT 19 18 $60     6.80            6,800.00
           6/8/2018                       BO              20      CALL (MU) OCT 19 18 $60     6.80           13,600.00
           6/8/2018                       SC             (37)     CALL (MU) OCT 19 18 $60     6.95          (25,715.00)
           6/8/2018                       SC              (1)     CALL (MU) OCT 19 18 $60     6.95            (695.00)
           6/8/2018                       SC              (2)     CALL (MU) OCT 19 18 $60     6.95           (1,390.00)
           6/8/2018                       SC              (4)     CALL (MU) OCT 19 18 $60     6.95           (2,780.00)
           6/8/2018                       SC             (12)     CALL (MU) OCT 19 18 $60     6.95           (8,340.00)
           6/8/2018                       SC             (20)     CALL (MU) OCT 19 18 $60     6.95          (13,900.00)
           6/8/2018                       SC              (3)     CALL (MU) OCT 19 18 $60     6.95           (2,085.00)
           6/8/2018                       SC              (1)     CALL (MU) OCT 19 18 $60     6.95            (695.00)


               CALL (MU) SEPT 21 18 $65
Losses/ (Gain)                            $66,430.00
Net Options Retained                               0
Net Funds Expended                        $66,430.00
Total Retained Cost               $              ‐
Value of Retained Options         $              ‐
Last Traded Price                 $              ‐

      Date of Transaction         Transaction Type*    Quantity           Security           Price ($)   Cost/Proceeds ($)
          7/18/2018                      BO              40       CALL (MU) SEPT 21 18 $65    1.58           6,320.00
          7/18/2018                      BO              2        CALL (MU) SEPT 21 18 $65    1.59            318.00
          7/18/2018                      BO              4        CALL (MU) SEPT 21 18 $65    1.59            636.00
          7/18/2018                      BO              8        CALL (MU) SEPT 21 18 $65    1.59           1,272.00
          7/18/2018                      BO              6        CALL (MU) SEPT 21 18 $65    1.59            954.00
          7/18/2018                      BO              20       CALL (MU) SEPT 21 18 $65    1.57           3,140.00
          7/19/2018                      BO              10       CALL (MU) SEPT 21 18 $65    1.52           1,520.00
          7/19/2018                      BO              10       CALL (MU) SEPT 21 18 $65    1.44           1,440.00
          7/19/2018                      BO              10       CALL (MU) SEPT 21 18 $65    1.46           1,460.00
          7/19/2018                      BO              10       CALL (MU) SEPT 21 18 $65    1.40           1,400.00
          7/19/2018                      BO              10       CALL (MU) SEPT 21 18 $65    1.37           1,370.00
          7/19/2018                      BO              10       CALL (MU) SEPT 21 18 $65    1.35           1,350.00
          7/19/2018                      BO              20       CALL (MU) SEPT 21 18 $65    1.32           2,640.00
          7/19/2018                      BO              10       CALL (MU) SEPT 21 18 $65    1.28           1,280.00
          7/19/2018                      BO              9        CALL (MU) SEPT 21 18 $65    1.26           1,134.00
          7/19/2018                      BO              1        CALL (MU) SEPT 21 18 $65    1.26            126.00
          7/19/2018                      BO              3        CALL (MU) SEPT 21 18 $65    1.23            369.00
          7/19/2018                      BO              2        CALL (MU) SEPT 21 18 $65    1.23            246.00
          7/19/2018                      BO              2        CALL (MU) SEPT 21 18 $65    1.23            246.00
          7/19/2018                      BO              1        CALL (MU) SEPT 21 18 $65    1.23            123.00
          7/19/2018                      BO              2        CALL (MU) SEPT 21 18 $65    1.23            246.00
          7/19/2018                      BO              1        CALL (MU) SEPT 21 18 $65    1.20            120.00
          7/19/2018                      BO              8        CALL (MU) SEPT 21 18 $65    1.20            960.00
          7/19/2018                      BO              1        CALL (MU) SEPT 21 18 $65    1.20            120.00
          7/19/2018                      BO              1        CALL (MU) SEPT 21 18 $65    1.18            118.00
          7/19/2018                      BO              9        CALL (MU) SEPT 21 18 $65    1.18           1,062.00
          7/20/2018                      BO              20       CALL (MU) SEPT 21 18 $65    1.04           2,080.00
          7/20/2018                      BO              20       CALL (MU) SEPT 21 18 $65    1.02           2,040.00
          7/20/2018                      BO              9        CALL (MU) SEPT 21 18 $65    1.03            927.00
          7/20/2018                      BO              2        CALL (MU) SEPT 21 18 $65    1.03            206.00
          7/20/2018                      BO              3        CALL (MU) SEPT 21 18 $65    1.03            309.00
          7/20/2018                      BO              1        CALL (MU) SEPT 21 18 $65    1.03            103.00
          7/20/2018                      BO              3        CALL (MU) SEPT 21 18 $65    1.03            309.00
          7/20/2018                      BO              2        CALL (MU) SEPT 21 18 $65    1.03            206.00
          7/20/2018                      BO              19       CALL (MU) SEPT 21 18 $65    1.03           1,957.00
          7/20/2018                      BO              1        CALL (MU) SEPT 21 18 $65    1.03            103.00
          7/20/2018                      BO              37       CALL (MU) SEPT 21 18 $65    1.01           3,737.00
               Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 49 of 50


            7/20/2018                         BO                  2        CALL (MU) SEPT 21 18 $65              1.01    202.00
            7/20/2018                         BO                  1        CALL (MU) SEPT 21 18 $65              1.01    101.00
            7/20/2018                         BO                 10        CALL (MU) SEPT 21 18 $65              0.99    990.00
            7/20/2018                         BO                 10        CALL (MU) SEPT 21 18 $65              0.99    990.00
            7/20/2018                         BO                 14        CALL (MU) SEPT 21 18 $65              0.99   1,386.00
            7/20/2018                         BO                  6        CALL (MU) SEPT 21 18 $65              0.99    594.00
            7/20/2018                         BO                 20        CALL (MU) SEPT 21 18 $65              1.02   2,040.00
            7/20/2018                         BO                 10        CALL (MU) SEPT 21 18 $65              1.02   1,020.00
            7/20/2018                         BO                 10        CALL (MU) SEPT 21 18 $65              0.98    980.00
            7/23/2018                         BO                 30        CALL (MU) SEPT 21 18 $65              0.66   1,980.00
            7/23/2018                         BO                 30        CALL (MU) SEPT 21 18 $65              0.64   1,920.00
            7/23/2018                         BO                 30        CALL (MU) SEPT 21 18 $65              0.62   1,860.00
            7/23/2018                         BO                 30        CALL (MU) SEPT 21 18 $65              0.60   1,800.00
            7/24/2018                         BO                 18        CALL (MU) SEPT 21 18 $65              0.70   1,260.00
            7/24/2018                         BO                  1        CALL (MU) SEPT 21 18 $65              0.70     70.00
            7/24/2018                         BO                  1        CALL (MU) SEPT 21 18 $65              0.70     70.00
            7/24/2018                         BO                 20        CALL (MU) SEPT 21 18 $65              0.69   1,380.00
            7/24/2018                         BO                 20        CALL (MU) SEPT 21 18 $65              0.66   1,320.00
            7/24/2018                         BO                 10        CALL (MU) SEPT 21 18 $65              0.62    620.00
            7/24/2018                         BO                  1        CALL (MU) SEPT 21 18 $65              0.62     62.00
            7/24/2018                         BO                  1        CALL (MU) SEPT 21 18 $65              0.62     62.00
            7/24/2018                         BO                  4        CALL (MU) SEPT 21 18 $65              0.62    248.00
            7/24/2018                         BO                  5        CALL (MU) SEPT 21 18 $65              0.62    310.00
            7/24/2018                         BO                  3        CALL (MU) SEPT 21 18 $65              0.62    186.00
            7/24/2018                         BO                  6        CALL (MU) SEPT 21 18 $65              0.62    372.00
            7/24/2018                         BO                 20        CALL (MU) SEPT 21 18 $65              0.61   1,220.00
            7/24/2018                         BO                 10        CALL (MU) SEPT 21 18 $65              0.60    600.00
            7/27/2018                         BO                 10        CALL (MU) SEPT 21 18 $65              0.54    540.00
            7/30/2018                         BO                 10        CALL (MU) SEPT 21 18 $65              0.50    500.00
            7/30/2018                         BO                  9        CALL (MU) SEPT 21 18 $65              0.48    432.00
            7/30/2018                         BO                  1        CALL (MU) SEPT 21 18 $65              0.48     48.00
            9/20/2018                         SC                 (6)       CALL (MU) SEPT 21 18 $65              0.01     (6.00)
            9/20/2018                         SC                 (6)       CALL (MU) SEPT 21 18 $65              0.01     (6.00)
            9/20/2018                         SC                 (9)       CALL (MU) SEPT 21 18 $65              0.01     (9.00)
            9/20/2018                         SC                (10)       CALL (MU) SEPT 21 18 $65              0.01    (10.00)
            9/20/2018                         SC                 (5)       CALL (MU) SEPT 21 18 $65              0.01     (5.00)
            9/20/2018                         SC                (10)       CALL (MU) SEPT 21 18 $65              0.01    (10.00)
            9/20/2018                         SC                (11)       CALL (MU) SEPT 21 18 $65              0.01    (11.00)
            9/20/2018                         SC                (27)       CALL (MU) SEPT 21 18 $65              0.01    (27.00)
            9/20/2018                         SC                (10)       CALL (MU) SEPT 21 18 $65              0.01    (10.00)
            9/20/2018                         SC                (13)       CALL (MU) SEPT 21 18 $65              0.01    (13.00)
            9/20/2018                         SC                (10)       CALL (MU) SEPT 21 18 $65              0.01    (10.00)
            9/20/2018                         SC                 (9)       CALL (MU) SEPT 21 18 $65              0.01     (9.00)
            9/20/2018                         SC                (25)       CALL (MU) SEPT 21 18 $65              0.01    (25.00)
            9/20/2018                         SC                (11)       CALL (MU) SEPT 21 18 $65              0.01    (11.00)
            9/20/2018                         SC                (10)       CALL (MU) SEPT 21 18 $65              0.01    (10.00)
            9/20/2018                         SC                (22)       CALL (MU) SEPT 21 18 $65              0.01    (22.00)
            9/20/2018                         SC                 (9)       CALL (MU) SEPT 21 18 $65              0.01     (9.00)
            9/20/2018                         SC                (17)       CALL (MU) SEPT 21 18 $65              0.01    (17.00)
            9/20/2018                         SC                (25)       CALL (MU) SEPT 21 18 $65              0.01    (25.00)
            9/20/2018                         SC                (10)       CALL (MU) SEPT 21 18 $65              0.01    (10.00)
            9/20/2018                         SC                (83)       CALL (MU) SEPT 21 18 $65              0.01    (83.00)
            9/20/2018                         SC                (93)       CALL (MU) SEPT 21 18 $65              0.01    (93.00)
            9/20/2018                         SC                (12)       CALL (MU) SEPT 21 18 $65              0.01    (12.00)
            9/20/2018                         SC               (200)       CALL (MU) SEPT 21 18 $65              0.01   (200.00)
            9/20/2018                         SC                (37)       CALL (MU) SEPT 21 18 $65              0.01    (37.00)


*Buy (B), Sell (S), Sell to Open (SO), Buy to Open (BO), Sell to Close (SC), Buy to Close (BC), Expiration (E)
          Case 1:19-cv-00678-WHP Document 30-2 Filed 03/25/19 Page 50 of 50


Total Losses for the Micron Investor
               Group
Vintu             $ 510,242.00


Kayaer           $   840,421.15


Patel            $ 3,005,382.81

TOTAL            $ 4,356,045.96

                                       * All Post‐class period sales were calcuated using the
                                       greater of: (1) the average closing price between the end
                                       of the class period and the sales date; or (2) the actual
                                       sales price, regardless of the representation of the actual
                                       sale price(s) in the chart(s).
